Exhibit 10.46

PURCHASE AND SALE CONTRACT

BETWEEN

CENTURY PROPERTIES FUND XIX, LP,

a Delaware limited partnership

AS SELLER

AND

WRH PROPERTIES, INC.

a Florida corporation

AS PURCHASER

TAMARIND BAY APARTMENTS
11400 4th Street North,
St. Petersburg, Florida 33716


TABLE OF CONTENTS

Page



 

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

 

ARTICLE III

FEASIBILITY PERIOD

3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

4

 

3.4

Purchaser Indemnification

4

 

3.5

Property Materials

4

 

3.6

Property Contracts

5

 

ARTICLE IV

TITLE

6

 

4.1

Title Documents

6

 

4.2

Survey

6

 

4.3

Objection and Response Process

6

 

4.4

Permitted Exceptions

7

 

4.5

Assumed Encumbrances

7

 

4.6

Subsequently Disclosed Exceptions

11

 

4.7

Purchaser Financing

12

 

ARTICLE V

CLOSING

12

 

5.1

Closing Date

12

 

5.2

Seller Closing Deliveries

12

 

5.3

Purchaser Closing Deliveries

13

 

5.4

Closing Prorations and Adjustments

14

 

5.5

Post Closing Adjustments

17

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

17

 

6.1

Seller’s Representations

17

 

6.2

AS-IS

19

 

6.3

Survival of Seller’s Representations

20

 

6.4

Definition of Seller’s Knowledge

20

 

6.5

Representations and Warranties of Purchaser

21

 

ARTICLE VII

OPERATION OF THE PROPERTY

22

 

7.1

Leases and Property Contracts

22

 

7.2

General Operation of Property

22

 

7.3

Liens

22

 

7.4

Insurance

22

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

23

 

8.1

Purchaser’s Conditions to Closing

23

 

8.2

Seller’s Conditions to Closing

23

 

ARTICLE IX

BROKERAGE

24

 

9.1

Indemnity

24

 

9.2

Broker Commission

24

 

ARTICLE X

DEFAULTS AND REMEDIES

24

 

10.1

Purchaser Default

24

 

10.2

Seller Default

25

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

26

 

11.1

Major Damage

26

 

11.2

Minor Damage

26

 

11.3

Closing

26

 

11.4

Repairs

27

 

ARTICLE XII

EMINENT DOMAIN

27

 

12.1

Eminent Domain

27

 

ARTICLE XIII

MISCELLANEOUS

27

 

13.1

Binding Effect of Contract

27

 

13.2

Exhibits and Schedules

27

 

13.3

Assignability

27

 

13.4

Captions

28

 

13.5

Number and Gender of Words

28

 

13.6

Notices

28

 

13.7

Governing Law and Venue

30

 

13.8

Entire Agreement

31

 

13.9

Amendments

31

 

13.10

Severability

31

 

13.11

Multiple Counterparts/Facsimile Signatures

31

 

13.12

Construction

31

 

13.13

Confidentiality

31

 

13.14

Time of the Essence

32

 

13.15

Waiver

32

 

13.16

Attorneys’ Fees

32

 

13.17

Time Zone/Time Periods

32

 

13.18

1031 Exchange

32

 

13.19

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

32

 

13.20

No Exclusive Negotiations

32

 

13.21

ADA Disclosure

33

 

13.22

No Recording

33

 

13.23

Relationship of Parties

33

 

13.24

Dispute Resolution

33

 

13.25

AIMCO Marks

34

 

13.26

Non-Solicitation of Employees

34

 

13.27

Survival

34

 

13.28

Multiple Purchasers

34

 

13.29

Radon Gas

34

 

13.30

Energy Efficiency

34

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

35

 

14.1

Disclosure

35

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A

Description of Land

Exhibit B

Form of Special Warranty Deed

Exhibit C

Form of Bill of Sale

Exhibit D

Form of General Assignment

Exhibit E

Form of Lease Assignment

Exhibit F

Form of Tenant Notice Letters

Exhibit G

Lead Paint Disclosure

 

 

SCHEDULES

 

Schedule 1

Definitions

Schedule 2

List of Excluded Permits

Schedule 3

Excluded Fixtures and Tangible Personal Property

Schedule 4

List of Materials

Schedule 5

Rent Roll and Arrears Report

Schedule 6

Property Contracts List

Schedule 7

Specific AIMCO Provisions

 


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 8th
day of June, 2009 (the “Effective Date”), by and between CENTURY PROPERTIES FUND
XIX, LP, a Delaware limited partnership, having an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”), and WRH
PROPERTIES INC., a Florida corporation, having a principal address at 100 Second
Avenue South, Suite 904, St. Petersburg, Florida 33701 (“Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.                 Seller owns the real estate located in Pinellas County,
Florida, as more particularly described in Exhibit A attached hereto and made a
part hereof, and the improvements thereon, commonly known as Tamarind Bay
Apartments.

B.                 Purchaser desires to purchase, and Seller desires to sell,
such land, improvements and certain associated property, on the terms and
conditions set forth below.


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1       PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2       PURCHASE PRICE AND DEPOSIT.

  The total purchase price (“Purchase Price”) for the Property shall be an
amount equal to Nine Million Two Hundred Fifty Thousand ($9,250,000) Dollars,
payable by Purchaser, as follows:


2.2.1        CONCURRENTLY WITH THE EXECUTION OF THIS CONTACT, PURCHASER SHALL
DELIVER TO FIRST AMERICAN TITLE INSURANCE COMPANY OF NEW YORK, 633 THIRD AVENUE,
NEW YORK, NEW YORK 10017, ATTENTION: LINDA J. ISAACSON, TELEPHONE: 212-850-0664,
FACSIMILE: 212-331-1467, LISAACSON@FIRSTAM.COM (“ESCROW AGENT” OR “TITLE
INSURER”) AN INITIAL DEPOSIT (THE “INITIAL DEPOSIT”) OF $125,000 BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS (“GOOD FUNDS”).


2.2.2        ON THE FIRST BUSINESS DAY FOLLOWING THE EXPIRATION OF THE
FEASIBILITY PERIOD, PURCHASER SHALL DELIVER TO ESCROW AGENT AN ADDITIONAL
DEPOSIT (THE “ADDITIONAL DEPOSIT”) OF $125,000 BY WIRE TRANSFER OF GOOD FUNDS.


2.2.3        AT THE CLOSING, SUBJECT TO THE OCCURRENCE OF THE LOAN ASSUMPTION
AND RELEASE, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE IN THE
AMOUNT OF THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE, TOGETHER WITH ALL
ACCRUED BUT UNPAID INTEREST (IF ANY) THEREON, AND ANY OTHER SUMS THAT SELLER
OWES LENDER THAT REMAIN UNPAID, AS OF THE CLOSING DATE (THE “LOAN BALANCE”).


2.2.4        THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY SHALL BE PAID TO
AND RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 3:00
P.M. ON THE CLOSING DATE.


2.3       ESCROW PROVISIONS REGARDING DEPOSIT.


2.3.1        ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE
DEPOSIT TO THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW
AGENT SHALL INVEST THE DEPOSIT IN A FDIC-INSURED INTEREST-BEARING BANK ACCOUNT
OR A FDIC-INSURED MONEY MARKET FUND AS ESCROW AGENT, IN ITS DISCRETION, DEEMS
SUITABLE, AND ALL INTEREST AND INCOME THEREON SHALL BECOME PART OF THE DEPOSIT
AND SHALL BE REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT PURSUANT TO THIS
CONTRACT.


2.3.2        ESCROW AGENT SHALL HOLD THE DEPOSIT UNTIL THE EARLIEST TO OCCUR OF
(I) THE CLOSING DATE, AT WHICH TIME THE DEPOSIT SHALL BE APPLIED AGAINST THE
PURCHASE PRICE, OR RELEASED TO SELLER PURSUANT TO SECTION 10.1, (II) THE DATE ON
WHICH ESCROW AGENT SHALL BE AUTHORIZED TO DISBURSE THE DEPOSIT AS SET FORTH IN
SECTION 2.3.3OR (III) IMMEDIATELY RETURNED TO PURCHASER UPON TIMELY DELIVERY OF
A NOTICE OF TERMINATION AS SET FORTH IN SECTION 3.2.  THE TAX IDENTIFICATION
NUMBERS OF THE PARTIES SHALL BE FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3        EXCEPT AS PROVIDED FOR IN SECTION 3.2 OR IN SECTION 4.5, IF PRIOR
TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN DEMAND UPON ESCROW AGENT FOR
PAYMENT OF THE DEPOSIT, THEN ESCROW AGENT SHALL GIVE WRITTEN NOTICE TO THE OTHER
PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A WRITTEN OBJECTION FROM
THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS DAYS AFTER THE GIVING
OF SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE SUCH PAYMENT.  IF
ESCROW AGENT DOES RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH 5-BUSINESS DAY
PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL OTHERWISE DIRECTED
BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR A FINAL JUDGMENT OR
ARBITRATOR’S DECISION.  HOWEVER, ESCROW AGENT SHALL HAVE THE RIGHT AT ANY TIME
TO DELIVER THE DEPOSIT AND INTEREST THEREON, IF ANY, WITH A COURT OF COMPETENT
JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED.  ESCROW AGENT SHALL
GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLER AND PURCHASER.  UPON SUCH DEPOSIT,
ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER OBLIGATIONS AND
RESPONSIBILITIES HEREUNDER.


2.3.4        THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES FOR ANY ACT OR
OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH IN WILLFUL DISREGARD
OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND PURCHASER JOINTLY
AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS FROM AND AGAINST
ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES, INCURRED
IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT’S DUTIES HEREUNDER, EXCEPT
WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY ESCROW AGENT IN BAD
FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE ON
THE PART OF THE ESCROW AGENT.


2.3.5        THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT’S AGREEMENT TO COMPLY WITH THE
TERMS OF SELLER’S AND PURCHASER’S CLOSING INSTRUCTION LETTERS DELIVERED AT
CLOSING AND THE PROVISIONS OF THIS SECTION 2.3.


2.3.6        ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT’S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1       FEASIBILITY PERIOD.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including July 8, 2009 (the
“Feasibility Period”), Purchaser, and its agents, contractors, engineers,
surveyors, attorneys, and employees (collectively, “Consultants”) shall, at no
cost or expense to Seller, have the right from time to time to enter onto the
Property to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations of or concerning the Property, review
the Materials together with such other documents as Purchaser may reasonably
request from time to time that are within the possession and control of Seller
or its agents, and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the “Inspections”).


3.2       EXPIRATION OF FEASIBILITY PERIOD.

  If any of the matters in Section 3.1 are unsatisfactory to Purchaser for any
reason, or for no reason whatsoever, in Purchaser’s sole and absolute
discretion, then Purchaser shall have the right to terminate this Contract by
giving written notice to that effect to Seller (which notice may be given as
provided in the following sentence) no later than 5:00 p.m. on or before the
date of expiration of the Feasibility Period.  The parties acknowledge and agree
that, notwithstanding the notice requirement set forth in Section 13.6 hereof,
an abbreviated email correspondence from Purchaser or Purchaser’s counsel to
Seller and Seller’s counsel shall be an acceptable means of providing any such
notice of termination.  If Purchaser provides such notice, this Contract shall
automatically terminate and be of no further force and effect subject to and
except for the Survival Provisions, and Escrow Agent shall return the Initial
Deposit to Purchaser on the next Business Day.  If Purchaser fails to provide
Seller with written or email notice (as provided in this Section 3.2) of
termination prior to the expiration of the Feasibility Period, Purchaser’s right
to terminate under this Section 3.2 shall be permanently waived and this
Contract shall remain in full force and effect and Purchaser’s obligation to
purchase the Property shall be conditional only as provided in Section 8.1or as
otherwise expressly provided herein.


3.3       CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics’ or materialmen’s liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement reasonable
protections so that the actions taken in connection with the Inspections, and
all equipment, materials and substances generated, used or brought onto the
Property pose no material threat to the safety of persons, property or the
environment.


3.4       PURCHASER INDEMNIFICATION.


3.4.1        PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY
SELLER (IN SELLER’S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED BY SELLER)
SELLER, TOGETHER WITH SELLER’S AFFILIATES, PARENT AND SUBSIDIARY ENTITIES,
SUCCESSORS, ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS,
DIRECTORS, TRUSTEES, SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY
MANAGER, DESIGNATED EMPLOYEES, AND AIMCO (COLLECTIVELY, INCLUDING SELLER,
“SELLER’S INDEMNIFIED PARTIES”), FROM AND AGAINST ANY AND ALL DAMAGES,
MECHANICS’ LIENS, MATERIALMEN’S LIENS, LIABILITIES, PENALTIES, INTEREST, LOSSES,
DEMANDS, ACTIONS, CAUSES OF ACTION, CLAIMS, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND THE COST OF APPEALS) (COLLECTIVELY, “LOSSES”)
ARISING FROM OR RELATED TO PURCHASER’S OR ITS CONSULTANTS’ ENTRY ONTO THE
PROPERTY, AND ANY INSPECTIONS BY PURCHASER OR PURCHASER’S CONSULTANTS WITH
RESPECT TO THE PROPERTY.


3.4.2        NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY,
PURCHASER SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY
WITHOUT SELLER’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD IN
SELLER’S SOLE DISCRETION.  FURTHER, SELLER SHALL HAVE THE RIGHT, WITHOUT
LIMITATION, TO DISAPPROVE ANY AND ALL INVASIVE TESTS (INCLUDING, WITHOUT
LIMITATION, A PHASE II ENVIRONMENTAL STUDY OF THE PROPERTY), INVASIVE
INVESTIGATIONS AND SIMILAR MATTERS THAT IN SELLER’S REASONABLE JUDGMENT COULD
RESULT IN ANY INJURY TO THE PROPERTY OR BREACH OF ANY CONTRACT, OR EXPOSE SELLER
TO ANY LOSSES OR VIOLATION OF APPLICABLE LAW, OR OTHERWISE ADVERSELY AFFECT THE
PROPERTY OR SELLER’S INTEREST THEREIN.  PURCHASER SHALL USE REASONABLE EFFORTS
TO MINIMIZE DISRUPTION TO TENANTS IN CONNECTION WITH PURCHASER’S OR ITS
CONSULTANTS’ ACTIVITIES PURSUANT TO THIS SECTION.  NO CONSENT BY SELLER TO ANY
SUCH ACTIVITY SHALL BE DEEMED TO CONSTITUTE A WAIVER BY SELLER OR ASSUMPTION OF
LIABILITY OR RISK BY SELLER.  PURCHASER HEREBY AGREES TO RESTORE, AT PURCHASER’S
SOLE COST AND EXPENSE, THE PROPERTY TO THE SAME CONDITION EXISTING IMMEDIATELY
PRIOR TO PURCHASER’S EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III. 
PURCHASER SHALL MAINTAIN AND CAUSE ITS THIRD PARTY CONSULTANTS TO MAINTAIN (A)
CASUALTY INSURANCE AND COMMERCIAL GENERAL LIABILITY INSURANCE WITH COVERAGES OF
NOT LESS THAN $1,000,000.00 FOR INJURY OR DEATH TO ANY ONE PERSON AND
$3,000,000.00 FOR INJURY OR DEATH TO MORE THAN ONE PERSON AND $1,000,000.00 WITH
RESPECT TO PROPERTY DAMAGE, AND (B) WORKER’S COMPENSATION INSURANCE FOR ALL OF
THEIR RESPECTIVE EMPLOYEES IN ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED.  PURCHASER SHALL DELIVER PROOF OF THE INSURANCE COVERAGE
REQUIRED PURSUANT TO THIS SECTION 3.4.2 TO SELLER (IN THE FORM OF A CERTIFICATE
OF INSURANCE) PRIOR TO PURCHASER’S OR PURCHASER’S CONSULTANTS’ ENTRY ONTO THE
PROPERTY.


3.5       PROPERTY MATERIALS.


3.5.1        PURCHASER ACKNOWLEDGES THAT PRIOR TO THE EFFECTIVE DATE, AND TO THE
EXTENT THE SAME EXIST AND ARE IN SELLER’S, SELLER’S AGENTS’ OR SELLER’S
EMPLOYEES’ POSSESSION OR REASONABLE CONTROL (SUBJECT TO SECTION 3.5.2),
PURCHASER HAS RECEIVED FROM SELLER THE DOCUMENTS SET FORTH ON SCHEDULE 3.5
(TOGETHER WITH ANY OTHER DOCUMENTS OR INFORMATION PROVIDED BY SELLER OR ITS
AGENTS TO PURCHASER WITH RESPECT TO THE PROPERTY, THE “MATERIALS”).  SELLER ALSO
AGREES TO PROMPTLY DELIVER TO PURCHASER ANY ADDITIONAL NON-PROPRIETARY
DOCUMENTS, TESTS, STUDIES, REPORTS AND THE LIKE, REASONABLY REQUESTED BY
PURCHASER FROM TIME TO TIME, TO THE EXTENT THE SAME EXIST AND ARE IN SELLER’S
POSSESSION OR REASONABLE CONTROL OR IN THE POSSESSION OR REASONABLE CONTROL OF
ANY OF ITS AGENTS OR EMPLOYEES OR READILY ACCESSIBLE OR AVAILABLE TO SELLER
(SUBJECT TO SECTION 3.5.2) AND HAVE NOT BEEN HERETOFORE PROVIDED BY SELLER TO
PURCHASER.  TO THE EXTENT THAT PURCHASER DETERMINES THAT ANY OF THE ADDITIONAL
REQUESTED MATERIALS HAVE NOT BEEN MADE AVAILABLE OR DELIVERED TO PURCHASER
PURSUANT TO THIS SECTION 3.5.1, PURCHASER SHALL NOTIFY SELLER AND SELLER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER THE SAME TO PURCHASER WITHIN 5
BUSINESS DAYS AFTER SUCH NOTIFICATION IS RECEIVED BY SELLER; PROVIDED, HOWEVER,
THAT UNDER NO CIRCUMSTANCES WILL THE FEASIBILITY PERIOD BE EXTENDED AND
PURCHASER’S SOLE REMEDY WILL BE TO TERMINATE THIS CONTRACT PURSUANT TO
SECTION 3.2.


3.5.2        IN PROVIDING THE MATERIALS TO PURCHASER, OTHER THAN SELLER’S
REPRESENTATIONS, SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS, WRITTEN,
ORAL, STATUTORY, OR IMPLIED, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE
HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.  ALL MATERIALS ARE PROVIDED FOR
INFORMATIONAL PURPOSES ONLY AND, TOGETHER WITH ALL THIRD-PARTY REPORTS, SHALL BE
RETURNED BY PURCHASER TO SELLER (OR THE DESTRUCTION THEREOF SHALL BE CERTIFIED
IN WRITING BY PURCHASER TO SELLER) IF THIS CONTRACT IS TERMINATED FOR ANY
REASON.  RECOGNIZING THAT THE MATERIALS DELIVERED OR MADE AVAILABLE BY SELLER
PURSUANT TO THIS CONTRACT MAY NOT BE COMPLETE OR CONSTITUTE ALL OF SUCH
DOCUMENTS WHICH ARE IN SELLER’S POSSESSION OR CONTROL, BUT ARE THOSE THAT ARE
READILY AND REASONABLY AVAILABLE TO SELLER, PURCHASER SHALL NOT IN ANY WAY BE
ENTITLED TO RELY UPON THE COMPLETENESS OR ACCURACY OF THE MATERIALS AND WILL
INSTEAD IN ALL INSTANCES RELY EXCLUSIVELY ON ITS OWN INSPECTIONS AND CONSULTANTS
WITH RESPECT TO ALL MATTERS WHICH IT DEEMS RELEVANT TO ITS DECISION TO ACQUIRE,
OWN AND OPERATE THE PROPERTY, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN.


3.6       PROPERTY CONTRACTS.

  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the “Property Contracts Notice”) specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
“Terminated Contracts”); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty, premium, or damages, including liquidated damages, for
cancellation, Purchaser shall be solely responsible for the payment of any such
cancellation fees, penalties, or damages, including liquidated damages.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, there shall be no Terminated Contracts and
Purchaser shall assume all Property Contracts at the Closing.  If Purchaser
delivers the Property Contracts Notice to Seller on or before the expiration of
the Feasibility Period, then simultaneously therewith, Purchaser shall deliver
to Seller a vendor termination notice (in the form attached hereto as Exhibit F)
for each Terminated Contract informing the vendor(s) of the termination of such
Terminated Contract as of the Closing Date (subject to any delay in the
effectiveness of such termination pursuant to the express terms of each
applicable Terminated Contract) (the “Vendor Terminations”).  Seller shall sign
the Vendor Terminations prepared by Purchaser, and deliver them to all
applicable vendors.  To the extent that any Property Contract to be assigned to
Purchaser requires vendor consent, then, prior to the Closing, Seller shall use
commercially reasonable efforts to attempt to obtain from each applicable vendor
a consent (each a “Required Assignment Consent”) to such assignment; if Seller
is not able to obtain such a Required Assignment Consent, then such Property
Contract shall be terminated at Closing.


ARTICLE IV
TITLE


4.1       TITLE DOCUMENTS.

  Purchaser acknowledges that, prior to the Effective Date, Purchaser has
received from Title Insurer and has reviewed, a commitment for owner’s title
insurance (“Title Commitment”) to provide an American Land Title Association
owner’s title insurance policy for the Property, using the 1970 policy jacket
with 1984 revisions provided by the Title Insurer, in an amount equal to the
Purchase Price and a downdate of the existing mortgagee title insurance policy
through the date of Closing (the “Title Policy”), together with copies of all
instruments identified therein (together with the Title Commitment, referred to
herein as the “Title Documents”).  Seller shall be responsible for payment of
the base premium for the Title Policy insuring Purchaser for the owner’s policy
in the amount of the Purchase Price and insuring Lender in the assumed loan
transaction (but not for any extended coverage or endorsements).  Purchaser
shall be solely responsible for payment of all other costs relating to
procurement of the Title Commitment, the Title Policy, and any requested
endorsements.  Seller shall, within ten (10) days after the Effective Date,
cause Title Insurer to issue an amendment or revision to the Title Commitment
deleting the general survey exception and inserting any specific survey
exceptions that it intends to except from coverage (and an exception for any
further exceptions than an update of the Existing Survey would show).


4.2       SURVEY.

  Purchaser acknowledges that, prior to the Effective Date, Seller has delivered
to Purchaser a copy of the existing survey of the Property (the “Existing
Survey”).  Purchaser may, at its sole cost and expense, order any additional new
or updated surveys of the Property either before or after the Effective Date
(such new or updated survey together with the Existing Survey, is referred to
herein as the “Survey”).


4.3       OBJECTION AND RESPONSE PROCESS.

 On or before June 29, 2009 (the “Objection Deadline”), Purchaser shall give
written notice (the “Objection Notice”) to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the “Objections”).  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before July 6, 2009 (the “Response Deadline”), Seller
may, in Seller’s sole discretion, give Purchaser notice (the “Response Notice”)
of those Objections which Seller is willing to cure; having the Title Insurer
omit as an exception to title insurance coverage shall be deemed an acceptable
cure.  If Seller fails to deliver a Response Notice by the Response Deadline,
Seller shall be deemed to have elected not to cure or otherwise resolve any
matter set forth in the Objection Notice.  If Purchaser is dissatisfied with the
Response Notice or the lack of Response Notice, Purchaser may, as its exclusive
remedy, exercise its right to terminate this Contract prior to the expiration of
the Feasibility Period in accordance with the provisions of Section 3.2.  If
Purchaser fails to timely exercise such right, Purchaser shall be deemed to
accept the Title Documents and Survey with resolution, if any, of the Objections
set forth in the Response Notice (or if no Response Notice is tendered, without
any resolution of the Objections) and without any reduction or abatement of the
Purchase Price.


4.4       PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed “Permitted Exceptions”:


4.4.1        AD VALOREM TAXES AND ASSESSMENTS FOR THE YEAR OF CLOSING AND
SUBSEQUENT YEARS, PROVIDE THAT THE SAME ARE NOT THEN DUE AND PAYABLE;


4.4.2        RIGHTS OF TENANTS IN POSSESSION, AS TENANTS ONLY WITHOUT ANY
OPTIONS TO PURCHASE, UNDER PRIOR UNRECORDED RESIDENTIAL LEASES, AS IDENTIFIED
IN/ON THE CURRENT RENT ROLL FOR THE PROPERTY;


4.4.3        THE ASSUMED ENCUMBRANCES;


4.4.4        APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES; AND


4.4.5        ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER.


4.5       ASSUMED ENCUMBRANCES.

4.5.1.1           PURCHASER RECOGNIZES AND AGREES THAT, IN CONNECTION WITH TWO
LOANS (COLLECTIVELY, THE “LOAN”), THE PROPERTY PRESENTLY IS ENCUMBERED BY (A)
THAT CERTAIN AMENDED AND RESTATED MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND
SECURITY AGREEMENT DATED JUNE 30, 2006 AND RECORDED ON JULY 6, 2006 IN OFFICIAL
RECORDS BOOK 15227 PAGE 534 OF THE PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA
BETWEEN SELLER AND FEDERAL HOME LOAN MORTGAGE CORPORATION AND (B) THAT CERTAIN
MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT DATED JUNE 30,
2006 AND RECORDED ON JULY 6, 2006 IN OFFICIAL RECORDS BOOK 15227 PAGE 605 OF THE
PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA BETWEEN SELLER AND CAPMARK FINANCE
INC. (COLLECTIVELY, THE “ASSUMED MORTGAGE”) AND CERTAIN OTHER SECURITY AND
RELATED DOCUMENTS IN CONNECTION WITH THE LOAN (COLLECTIVELY, THE “ASSUMED
ENCUMBRANCES”).  THE LOAN IS EVIDENCED BY (X) THAT CERTAIN PROMISSORY NOTE DATED
JUNE 30, 2006 IN THE STATED PRINCIPAL AMOUNT OF $4,039,568.00 AND (Y) THAT
CERTAIN PROMISSORY NOTE DATED JUNE 30, 2006 IN THE STATED PRINCIPAL AMOUNT OF
$3,050,000.00 (COLLECTIVELY, THE “NOTE,” AND TOGETHER WITH THE ASSUMED MORTGAGE,
THE ASSUMED ENCUMBRANCES AND ANY OTHER DOCUMENTS EXECUTED BY SELLER IN
CONNECTION WITH THE LOAN WHICH ARE PROVIDED TO PURCHASER ON OR BEFORE THE
EFFECTIVE DATE, THE “ASSUMED LOAN DOCUMENTS”), EXECUTED BY SELLER AND PAYABLE TO
THE ORDER OF THE LENDERS.  PURCHASER ACKNOWLEDGES THAT PRIOR TO THE EFFECTIVE
DATE, SELLER HAS DELIVERED TO PURCHASER (IN THE SAME MANNER IN WHICH SELLER IS
PERMITTED TO MAKE THE MATERIALS AVAILABLE TO PURCHASER UNDER SECTION 3.5.1)
EXECUTED COPIES OF THE ASSUMED LOAN DOCUMENTS.  WITHIN THREE (3) BUSINESS DAYS
AFTER THE EFFECTIVE DATE, SELLER SHALL MAKE A WRITTEN REQUEST TO THE LENDER THAT
LENDER PROVIDE SELLER AND PURCHASER WITH PAYOFF STATEMENTS OR THE LIKE FROM
LENDER AS TO THE TOTAL AMOUNTS DUE AND OWING TO LENDER, NOTING THE OUTSTANDING
PRINCIPAL AMOUNT, AND ALL OTHER SUMS DUE UNDER THE LOAN, THE DATE TO WHICH
INTEREST HAS BEEN PAID, AND THE BALANCE ON DEPOSIT WITH THE LENDER FOR ALL
ESCROWS AND RESERVES WITH RESPECT TO THE LOAN.  UPON RECEIPT BY SELLER FROM THE
LENDER OF SUCH PAYOFF STATEMENTS OR THE LIKE, SELLER SHALL DELIVER A COPY
THEREOF TO PURCHASER.


4.5.2    PURCHASER AGREES THAT, AT THE CLOSING, (A) PURCHASER SHALL ASSUME
SELLER’S OBLIGATIONS UNDER THE NOTE AND ALL OF THE OTHER ASSUMED LOAN DOCUMENTS
AND ACCEPT TITLE TO THE PROPERTY SUBJECT TO THE ASSUMED MORTGAGE AND THE ASSUMED
ENCUMBRANCES, AND (B) THE LENDER SHALL RELEASE SELLER, AS WELL AS ANY GUARANTORS
(INCLUDING AIMCO PROPERTIES, L.P.) AND OTHER OBLIGATED PARTIES UNDER THE ASSUMED
LOAN DOCUMENTS, FROM ALL OBLIGATIONS UNDER THE ASSUMED LOAN DOCUMENTS (AND ANY
RELATED GUARANTEES OR LETTERS OF CREDIT), INCLUDING, WITHOUT LIMITATION, ANY
OBLIGATION TO MAKE PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE NOTE
(COLLECTIVELY, THE FOREGOING (A) AND (B) REFERRED TO HEREIN AS THE “LOAN
ASSUMPTION AND RELEASE”). 

4.5.2.1           PURCHASER ACKNOWLEDGES AND AGREES THAT (X) CERTAIN OF THE
PROVISIONS OF THE ASSUMED LOAN DOCUMENTS MAY HAVE BEEN NEGOTIATED FOR THE
EXCLUSIVE BENEFIT OF SELLER, AIMCO OR THEIR RESPECTIVE AFFILIATES (SUCH
PROVISIONS, WHICH ARE REFERENCED ON SCHEDULE 7 HERETO ARE HEREIN CALLED THE
“SPECIFIC AIMCO PROVISIONS”), AND (Y) AT THE OPTION OF THE LENDER IN LENDER’S
SOLE AND ARBITRARY DISCRETION, LENDER MAY ELECT TO DELETE ONE OR MORE OF THE
SPECIFIC AIMCO PROVISIONS FROM THE ASSUMED LOAN DOCUMENTS, AND SUCH DELETION
SHALL NOT CONSTITUTE A MATERIAL MODIFICATION TO THE ASSUMED LOAN DOCUMENTS OR
PROVIDE A BASIS FOR PURCHASER TO TERMINATE THIS CONTRACT. 

4.5.2.2           NOTWITHSTANDING ANYTHING CONTAINED IN THIS CONTRACT TO THE
CONTRARY, PURCHASER SHALL NOT BE OBLIGATED TO ASSUME SELLER’S OBLIGATIONS UNDER
THE ASSUMED ENCUMBRANCES IF, AS A CONDITION TO THE ISSUANCE OF THE LOAN
ASSUMPTION AND RELEASE, (I) LENDER REQUIRES ANY CHANGE TO THE INTEREST RATE,
PRINCIPAL AMOUNT, MATURITY DATE AND/OR AMORTIZATION PERIOD UNDER ANY OF THE
LOANS, (II) LENDER REQUIRES ANY OTHER MODIFICATIONS TO THE TERMS OF THE ASSUMED
LOAN DOCUMENTS THAT ARE NOT ACCEPTABLE TO PURCHASER IN ITS SOLE AND ABSOLUTE
DISCRETION, OTHER THAN (X) THE DELETION OF ONE OR MORE OF THE SPECIFIC AIMCO
PROVISIONS AS PROVIDED ABOVE OR (Y) IMPOSING CUSTOMARY ESCROWS FOR TAXES AND/OR
INSURANCE IN MONTHLY AMOUNTS THAT DO NOT EXCEED 1/12TH OF THE REASONABLY
ESTIMATED ANNUAL TAXES AND INSURANCE PREMIUMS FOR THE PROPERTY OR (III) LENDER
IMPOSES ON PURCHASER ANY CONDITIONS OR REQUIREMENTS TO THE ISSUANCE OF THE LOAN
ASSUMPTION AND RELEASE THAT ARE NOT ACCEPTABLE TO PURCHASER IN ITS SOLE AND
ABSOLUTE DISCRETION.  IN ADDITION, PURCHASER SHALL NOT BE OBLIGATED TO ASSUME
SELLER’S OBLIGATIONS UNDER THE ASSUMED ENCUMBRANCES UNLESS THE DOCUMENTS TO BE
DELIVERED BY LENDER TO PURCHASER AT CLOSING IN CONNECTION WITH THE LOAN
ASSUMPTION AND RELEASE EXPRESSLY SET FORTH THE OUTSTANDING PRINCIPAL AMOUNT OF
THE LOAN, THE DATE TO WHICH INTEREST HAS BEEN PAID, AND THE BALANCE ON DEPOSIT
WITH THE LENDER FOR ALL ESCROWS AND RESERVES WITH RESPECT TO THE LOAN.

4.5.2.3           IF ANY OF THE ITEMS OR EVENTS DESCRIBED IN SUBSECTION 4.5.2.2
ABOVE SHALL OCCUR, THEN PURCHASER MAY TERMINATE THIS CONTRACT BY WRITTEN NOTICE
DELIVERED TO SELLER PRIOR TO THE END OF THE LOAN ASSUMPTION APPROVAL PERIOD.
LIKEWISE, IF AFTER THE LOAN ASSUMPTION APPROVAL PERIOD, LENDER FIRST IMPOSES ANY
NEW REQUIREMENT, TERM OR CONDITION THAT IS MATERIAL TO PURCHASER (COLLECTIVELY,
A “NEW REQUIREMENT”), PROVIDED THAT PURCHASER IS FIRST NOTIFIED IN WRITING OF
SUCH NEW REQUIREMENT AFTER THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL
PERIOD, THEN PURCHASE MAY TERMINATE THIS CONTRACT BY WRITTEN NOTICE DELIVERED TO
SELLER WITHIN 3 BUSINESS DAYS AFTER PURCHASER’S RECEIPT OF NOTICE OF SUCH NEW
REQUIREMENT. IF PURCHASER TIMELY DELIVERS SUCH TERMINATION NOTICE, THEN THIS
CONTRACT SHALL TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT (EXCEPT FOR THE
SURVIVAL PROVISIONS) AND THE DEPOSIT SHALL BE PROMPTLY RETURNED TO THE
PURCHASER.


4.5.3        PURCHASER FURTHER ACKNOWLEDGES THAT THE ASSUMED LOAN DOCUMENTS
REQUIRE THE SATISFACTION BY PURCHASER OF CERTAIN REQUIREMENTS AS SET FORTH
THEREIN TO ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.  IN ORDER TO EXPEDITE THE
APPLICATION, SELLER SHALL WITHIN FIVE (5) BUSINESS DAYS AFTER THE EFFECTIVE
DATE, PROVIDE TO PURCHASER (TO THE EXTENT THE SAME ARE IN THE POSSESSION OR
REASONABLE CONTROL OF SELLER) THE ITEMS NOTED IN THE LOAN ASSUMPTION APPLICATION
AND CHECKLIST DESIGNATED AS SELLER ITEMS, INCLUDING, BUT NOT LIMITED TO, RENT
ROLLS, CERTIFIED FINANCIAL INFORMATION AND PROFIT AND LOSS STATEMENTS, COPY OF
SELLER’S MOISTURE MANAGEMENT PLAN HANDBOOK AND OTHER RELATED FILES OR LOGS
ASSOCIATED THEREWITH, AND THEREAFTER SHALL PROMPTLY UPON PURCHASER’S REQUEST AND
TO THE EXTENT IN SELLER’S POSSESSION OR REASONABLE CONTROL, DELIVER SUCH OTHER
REQUESTED ITEMS, AND SHALL THEREAFTER PROVIDE REASONABLE COOPERATION AND
ASSISTANCE IN FACILITATING THE LOAN ASSUMPTION.  ACCORDINGLY, PURCHASER, AT ITS
SOLE COST AND EXPENSE AND WITHIN 15 DAYS AFTER THE EFFECTIVE DATE (THE “LOAN
ASSUMPTION APPLICATION SUBMITTAL DEADLINE”), SHALL SUBMIT AN APPLICATION TO
LENDER REQUESTING AN ASSUMPTION OF THE LOAN (THE “LOAN ASSUMPTION APPLICATION”),
AND SHALL THEREAFTER PROSECUTE THE COMPLETION AND APPROVAL OF THE LOAN
ASSUMPTION APPLICATION (INCLUDING SUBMITTING ALL DOCUMENTS AND INFORMATION
REASONABLY REQUIRED BY THE LENDER TO EVALUATE THE LOAN ASSUMPTION APPLICATION)
WITH REASONABLE DUE DILIGENCE AND IN GOOD FAITH.  PURCHASER AGREES TO PROVIDE
SELLER WITH A COPY OF THE LOAN ASSUMPTION APPLICATION NO LATER THAN 2 BUSINESS
DAYS AFTER SUBMISSION TO LENDER.  PURCHASER ACKNOWLEDGES AND AGREES THAT
PURCHASER IS SOLELY RESPONSIBLE FOR THE PREPARATION AND SUBMITTAL OF THE LOAN
ASSUMPTION APPLICATION, INCLUDING THE COLLECTION OF ALL MATERIALS, DOCUMENTS,
CERTIFICATES, FINANCIALS, SIGNATURES, AND OTHER ITEMS REQUIRED TO BE SUBMITTED
TO LENDER IN CONNECTION WITH THE LOAN ASSUMPTION APPLICATION; PROVIDED HOWEVER,
SELLER AGREES TO COOPERATE IN GOOD FAITH AND PROMPTLY COMPLY WITH ANY REASONABLE
REQUESTS MADE BY PURCHASER IN CONNECTION WITH PURCHASER’S EFFORTS TO PROPERLY
PREPARE AND SUBMIT THE LOAN ASSUMPTION APPLICATION AND TO EFFECTUATE AND OBTAIN
THE LOAN ASSUMPTION AND RELEASE.


4.5.4        PURCHASER SHALL COMPLY WITH LENDER’S REASONABLE ASSUMPTION
GUIDELINES IN CONNECTION WITH THE LOAN ASSUMPTION AND RELEASE AND, IF REQUIRED
BY LENDER, PURCHASER SHALL CAUSE SUCH OTHER ENTITY REASONABLY ACCEPTABLE TO
LENDER AND PURCHASER, TO EXECUTE AND DELIVER A CUSTOMARY “NON-RECOURSE
CARVE-OUT” GUARANTY AND CUSTOMARY ENVIRONMENTAL INDEMNITY IN FAVOR OF LENDER. 
EXCEPT FOR THOSE ITEMS THAT ARE SELLER’S RESPONSIBILITY AS PROVIDED IN SECTION
4.5.3 ABOVE, PURCHASER SHALL BE RESPONSIBLE AT ITS SOLE COST AND EXPENSE FOR
CORRECTING AND RE-SUBMITTING ANY DEFICIENCIES NOTED BY LENDER IN CONNECTION WITH
THE LOAN ASSUMPTION APPLICATION PROMPTLY AFTER NOTIFICATION FROM LENDER OF SUCH
DEFICIENCY, PROVIDED, HOWEVER, THAT SOME SUBMITTALS OR REQUIREMENTS MAY BE
PROVIDED OR DELIVERED ON THE CLOSING DATE .  PURCHASER ALSO SHALL PROVIDE SELLER
WITH A COPY OF ANY CORRESPONDENCE FROM LENDER WITH RESPECT TO THE LOAN
ASSUMPTION APPLICATION NO LATER THAN 3 BUSINESS DAYS AFTER RECEIPT OF SUCH
CORRESPONDENCE FROM LENDER.  PURCHASER AND SELLER SHALL COORDINATE WITH THE
LENDER TO COMPLY WITH THE APPROPRIATE PROVISIONS OF BOTH THE ASSUMED LOAN
DOCUMENTS AND LENDER ASSUMPTION GUIDELINES IN ORDER TO ALLOW FOR THE LOAN
ASSUMPTION AND RELEASE.


4.5.5        PURCHASER SHALL PAY ALL FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL SERVICING FEES AND CHARGES, TRANSFER FEES, ASSUMPTION FEES UP TO
1% OF THE AMOUNT OF THE LOAN, TITLE FEES, ENDORSEMENT FEES, AND OTHER FEES TO
RELEASE SELLER OF ALL LIABILITY UNDER THE LOAN) IMPOSED OR CHARGED BY THE LENDER
OR ITS COUNSEL (SUCH FEES AND EXPENSES COLLECTIVELY BEING REFERRED TO AS THE
“LENDER FEES”), IN CONNECTION WITH THE LOAN ASSUMPTION APPLICATION AND THE LOAN
ASSUMPTION AND RELEASE.   WITHIN TEN (10) BUSINESS DAYS FROM THE EFFECTIVE DATE,
SELLER SHALL REQUEST THAT LENDERS PROVIDE PURCHASER WITH A DETAILED WRITTEN
ESTIMATE OF ALL SUCH FEES AND EXPENSES THAT PURCHASER SHALL BE REQUIRED TO PAY.


4.5.6        SELLER SHALL ASSIGN ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO
ALL RESERVES, IMPOUNDS AND OTHER ACCOUNTS HELD BY LENDER IN CONNECTION WITH THE
LOAN, AND AT CLOSING, PURCHASER SHALL PAY TO SELLER AN AMOUNT EQUAL TO THE
BALANCE OF SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO ASSIGNED.  ADDITIONALLY,
PURCHASER SHALL BE RESPONSIBLE FOR FUNDING ANY ADDITIONAL OR INCREASED
REASONABLE AND CUSTOMARY RESERVES, IMPOUNDS OR ACCOUNTS REQUIRED BY LENDER TO BE
MAINTAINED BY PURCHASER IN CONNECTION WITH THE LOAN AFTER THE LOAN ASSUMPTION
AND RELEASE (THE “REQUIRED LOAN FUND AMOUNTS”), SUBJECT TO THE PROVISIONS OF
SUBSECTION 4.5.2 ABOVE.


4.5.7        PURCHASER AGREES PROMPTLY TO DELIVER TO THE LENDER ALL DOCUMENTS
AND INFORMATION REGARDING PURCHASER OR ANY PROPOSED ENTITY GUARANTOR REQUIRED BY
THE ASSUMED LOAN DOCUMENTS, AND SUCH OTHER INFORMATION OR DOCUMENTATION AS THE
LENDER REASONABLY MAY REQUEST, INCLUDING, WITHOUT LIMITATION, FINANCIAL
STATEMENTS, INCOME TAX RETURNS AND OTHER FINANCIAL INFORMATION FOR PURCHASER AND
ANY REQUIRED ENTITY GUARANTOR.  SELLER AGREES THAT IT WILL COOPERATE WITH THE
REASONABLE REQUESTS OF PURCHASER AND LENDER IN CONNECTION WITH PURCHASER’S
APPLICATION TO LENDER FOR APPROVAL OF THE LOAN ASSUMPTION AND RELEASE.


4.5.8        IF REQUIRED BY LENDER, PURCHASER SHALL ORDER A PHASE I
ENVIRONMENTAL STUDY (PREPARED BY AN ENVIRONMENTAL ENGINEER REASONABLY ACCEPTABLE
TO SELLER AND LENDER), AND COVENANTS THAT SUCH PHASE I ENVIRONMENTAL STUDY SHALL
BE ORDERED WITHIN 10 DAYS AFTER LENDER INFORMS PURCHASER THAT SUCH STUDY IS A
REQUIRED PRECONDITION TO THE LOAN ASSUMPTION AND RELEASE.


4.5.9        PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE
LOAN ASSUMPTION AND RELEASE ON OR BEFORE THE DATE WHICH IS FORTY-FIVE (45) DAYS
AFTER THE EFFECTIVE DATE (THE “LOAN ASSUMPTION APPROVAL PERIOD”).

4.5.9.1           IF PURCHASER DOES NOT OBTAIN THE CONSENT OF THE LENDER TO THE
LOAN ASSUMPTION AND RELEASE ON OR BEFORE THE EXPIRATION OF THE LOAN ASSUMPTION
APPROVAL PERIOD,  OR IF IT DEEMS THAT THE REQUIREMENTS OR CONDITIONS THEREOF ARE
NOT ACCEPTABLE TO PURCHASER IN ITS SOLE AND ABSOLUTE DISCRETION THEN PURCHASER
SHALL HAVE THE RIGHT (THE “LOAN ASSUMPTION EXTENSION RIGHT”), EXERCISABLE BY
DELIVERING WRITTEN NOTICE TO SELLER NOT LATER THAN THE EXPIRATION OF THE LOAN
ASSUMPTION APPROVAL PERIOD (THE "LOAN ASSUMPTION PERIOD EXTENSION NOTICE"), TO
EXTEND THE EXPIRATION DATE OF THE LOAN ASSUMPTION APPROVAL PERIOD TO THE DATE
WHICH IS SEVENTY-FIVE (75) DAYS AFTER THE EFFECTIVE DATE FOR THE SOLE PURPOSE OF
OBTAINING LENDER'S APPROVAL OF THE LOAN ASSUMPTION AND RELEASE SUBJECT TO
REQUIREMENTS OR CONDITIONS THAT PURCHASER DEEMS ACCEPTABLE.

4.5.9.2           IF PURCHASER HAS SUBMITTED THE LOAN ASSUMPTION APPLICATION BY
THE LOAN ASSUMPTION APPLICATION SUBMITTAL DEADLINE IN ACCORDANCE WITH SECTION
4.5.3 ABOVE AND THEREAFTER PURCHASER IS UNABLE TO OBTAIN THE CONSENT OF THE
LENDER TO THE LOAN ASSUMPTION AND RELEASE WITH CONDITIONS AND REQUIREMENTS THAT
ARE ACCEPTABLE TO PURCHASER IN ITS SOLE AND ABSOLUTE DISCRETION PRIOR TO THE
EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD (AS THE SAME MAY BE EXTENDED
PURSUANT TO THE LOAN ASSUMPTION EXTENSION RIGHT), THEN PURCHASER SHALL HAVE THE
RIGHT, EXERCISABLE ON OR BEFORE THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL
PERIOD, TO GIVE ESCROW AGENT NOTICE TERMINATING THIS CONTRACT BASED ON THE FACT
THAT THE LOAN ASSUMPTION AND RELEASE HAS NOT BEEN APPROVED BY THE LENDER OR THE
REQUIREMENTS OR CONDITIONS THEREOF WERE NOT ACCEPTABLE TO PURCHASER. IF
PURCHASER TIMELY EXERCISES SUCH TERMINATION RIGHT, THEN (I) THIS CONTRACT SHALL
BE OF NO FURTHER FORCE AND EFFECT, SUBJECT TO AND EXCEPT FOR THE SURVIVAL
PROVISIONS AND (II) THE DEPOSIT SHALL BE RETURNED TO PURCHASER.


4.5.10            IF PURCHASER FAILS TO DELIVER TO SELLER A WRITTEN NOTICE OF
TERMINATION PRIOR TO THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD (AS
THE SAME MAY BE EXTENDED PURSUANT TO THE LOAN ASSUMPTION EXTENSION RIGHT) IN
ACCORDANCE WITH THE TERMS OF THIS SECTION 4.5.9, THEN PURCHASER'S RIGHT TO
TERMINATE THIS CONTRACT UNDER THIS SECTION 4.5.9 SHALL BE PERMANENTLY WAIVED,
THIS CONTRACT SHALL REMAIN IN FULL FORCE AND EFFECT, AND PURCHASER SHALL HAVE NO
FURTHER RIGHT TO TERMINATE THIS CONTRACT ON ACCOUNT OF PURCHASER’S INABILITY OR
FAILURE TO OBTAIN THE LOAN ASSUMPTION AND RELEASE.


4.5.11            PURCHASER SHALL BE IN DEFAULT HEREUNDER IF  PURCHASER DOES NOT
TERMINATE THIS AGREEMENT PRIOR TO THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL
PERIOD BUT FAILS TO OBTAIN THE LOAN ASSUMPTION AND RELEASE PRIOR TO THE CLOSING
DATE (UNLESS SUCH FAILURE IS DUE TO LENDER FIRST IMPOSING A NEW REQUIREMENT
AFTER THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD AND PURCHASER HAS
TIMELY ELECTED TO TERMINATE THIS CONTRACT PURSUANT TO SECTION 4.5.2.3 ABOVE). 
IN SUCH EVENT, SELLER MAY TERMINATE THIS CONTRACT AND THE DEPOSIT SHALL BE
IMMEDIATELY RELEASED BY THE ESCROW AGENT TO SELLER.


4.6       SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment that is delivered to Purchaser and that specifically
discloses any additional item that materially adversely affects title to the
Property which was not disclosed on any version of or update to the Title
Commitment delivered to Purchaser during the Feasibility Period (the “New
Exception”), Purchaser shall have a period of 5 Business Days from the date of
its receipt of such update (the “New Exception Review Period”) to review and
notify Seller in writing of Purchaser’s approval or disapproval of the New
Exception.  If Purchaser disapproves of the New Exception, Seller may, in
Seller’s sole discretion, notify Purchaser as to whether it is willing to cure
(or cause the Title Insurer to omit as an exception to title insurance coverage)
the New Exception.  If Seller elects to cure the New Exception, Seller shall be
entitled to reasonable adjournments of the Closing Date to cure the New
Exception.  If Seller fails to deliver a notice to Purchaser within 3 Business
Days after the expiration of the New Exception Review Period, Seller shall be
deemed to have elected not to cure the New Exception.  If Purchaser is
dissatisfied with Seller’s response, or lack thereof, Purchaser may, as its
exclusive remedy elect either:  (i) to terminate this Contract, in which event
the Deposit shall be promptly returned to Purchaser or (ii) to waive the New
Exception and proceed with the transactions contemplated by this Contract, in
which event Purchaser shall be deemed to have approved the New Exception.  If
Purchaser fails to notify Seller of its election to terminate this Contract in
accordance with the foregoing sentence within 6 Business Days after the
expiration of the New Exception Review Period, Purchaser shall be deemed to have
elected to approve and irrevocably waive any objections to the New Exception.


4.7       PURCHASER FINANCING.

  Except as provided in Section 4.5.9 above with respect to the Loan Assumption
and Release and the conditions to Closing expressly provided therein, Purchaser
assumes full responsibility to obtain the funds required for settlement, and
Purchaser’s acquisition of such funds shall not be a contingency to the Closing.


ARTICLE V
CLOSING


5.1       CLOSING DATE. 


5.1.1        UNLESS EXTENDED AS PROVIDED ELSEWHERE IN THIS CONTRACT, THE CLOSING
SHALL OCCUR ON AUGUST 7, 2009 (THE “CLOSING DATE”) THROUGH AN ESCROW WITH ESCROW
AGENT, WHEREBY SELLER, PURCHASER AND THEIR ATTORNEYS NEED NOT BE PHYSICALLY
PRESENT AT THE CLOSING AND MAY DELIVER DOCUMENTS BY OVERNIGHT AIR COURIER OR
OTHER MEANS.  NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, SELLER SHALL HAVE
THE OPTION, BY DELIVERING WRITTEN NOTICE TO PURCHASER, TO EXTEND THE CLOSING
DATE TO THE LAST BUSINESS DAY OF THE MONTH IN WHICH THE CLOSING DATE OTHERWISE
WOULD OCCUR PURSUANT TO THE PRECEDING SENTENCE, IN CONNECTION WITH THE LOAN
ASSUMPTION AND RELEASE.  FURTHER, THE CLOSING DATE MAY BE EXTENDED WITHOUT
PENALTY AT THE OPTION OF SELLER TO A DATE FOLLOWING THE CLOSING DATE SPECIFIED
IN THE FIRST SENTENCE OF THIS PARAGRAPH ABOVE (OR, IF APPLICABLE, AS EXTENDED BY
SELLER PURSUANT TO THE SECOND SENTENCE OF THIS PARAGRAPH) IN ORDER TO FINALIZE
THE DRAFTING WITH LENDER AND LENDER’S COUNSEL OF ALL DOCUMENTS NECESSARY OR
DESIRABLE TO ACCOMPLISH THE LOAN ASSUMPTION AND RELEASE.


5.1.2        IF PURCHASER TIMELY EXERCISES THE LOAN ASSUMPTION EXTENSION RIGHT,
THEN THE CLOSING DATE SHALL AUTOMATICALLY BE EXTENDED TO THE EARLIER TO OCCUR OF
(X) THE DATE WHICH IS FIFTEEN (15) DAYS AFTER RECEIPT OF LENDER’S APPROVAL OF
THE LOAN ASSUMPTION AND RELEASE AND (Y) THE DATE WHICH IS NINETY (90) DAYS AFTER
THE EFFECTIVE DATE.  PURCHASER SHALL PROVIDE SELLER WITH WRITTEN NOTICE OF
LENDER’S APPROVAL OF THE LOAN ASSUMPTION AND RELEASE NOT LATER THAN TWO (2) DAYS
AFTER PURCHASER’S RECEIPT OF SUCH APPROVAL.


5.2       SELLER CLOSING DELIVERIES.

  No later than 12:00 p.m. on the Closing Date, Seller shall deliver to Escrow
Agent, each of the following items:


5.2.1        SPECIAL WARRANTY DEED (THE “DEED”) IN THE FORM ATTACHED AS
EXHIBIT B TO PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2        A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3        A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE
“GENERAL ASSIGNMENT”).


5.2.4        AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED
AS EXHIBIT E (THE “LEASES ASSIGNMENT”).


5.2.5        SELLER’S CLOSING STATEMENT.


5.2.6        A TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY ACCEPTABLE TO
SELLER, WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD
PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO
THE TITLE COMMITMENT.


5.2.7        A CERTIFICATION OF SELLER’S NON-FOREIGN STATUS PURSUANT TO
SECTION 1445 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.8        RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.2.9        AN UPDATED RENT ROLL EFFECTIVE AS OF A DATE NO MORE THAN 1 BUSINESS
DAY PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF SUCH
UPDATED RENT ROLL SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO
PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.10      AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE NO MORE
THAN 3 BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE
CONTENT OF SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR
MODIFY THE CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER
SECTION 8.1.


5.2.11      SUCH OTHER DOCUMENTS AS ARE REASONABLY REQUESTED BY PURCHASER OR
LENDER  AND THAT ARE IN SELLER’S REASONABLE POSSESSION OR CONTROL OR ARE
NECESSARY TO CONSUMMATE THE TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH
THE TERMS OF THE CONTRACT.


5.3       PURCHASER CLOSING DELIVERIES.

  No later than 12:00 p.m. on the Closing Date (except for the balance of the
Purchase Price which is to be delivered at the time specified in Section 2.2.3),
Purchaser shall deliver to the Escrow Agent (for disbursement to Seller upon the
Closing) the following items:


5.3.1        THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT AND THE LOAN
BALANCE), PLUS OR MINUS THE ADJUSTMENTS OR PRORATIONS REQUIRED BY THIS CONTRACT.


5.3.2        A TITLE AFFIDAVIT OR AN INDEMNITY FORM (PERTAINING TO PURCHASER’S
ACTIVITY ON THE PROPERTY PRIOR TO CLOSING), REASONABLY ACCEPTABLE TO PURCHASER,
WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD PRE-PRINTED
EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO THE TITLE
COMMITMENT.


5.3.3        ANY DECLARATION OR OTHER STATEMENT WHICH MAY BE REQUIRED TO BE
SUBMITTED TO THE LOCAL TAX ASSESSOR.


5.3.4        PURCHASER’S CLOSING STATEMENT.


5.3.5        A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.6        A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.7        NOTIFICATION LETTERS TO ALL TENANTS PREPARED AND EXECUTED BY
PURCHASER IN THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE DELIVERED TO
ALL TENANTS BY PURCHASER IMMEDIATELY AFTER CLOSING.


5.3.8        ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY
TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.


5.3.9        RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.10      ALL DOCUMENTS, INSTRUMENTS, GUARANTIES, LENDER FEES, REQUIRED LOAN
FUND AMOUNTS, AND OTHER ITEMS OR FUNDS REQUIRED BY THE LENDER TO CAUSE THE LOAN
ASSUMPTION AND RELEASE.


5.3.11      SUCH OTHER DOCUMENTS AS ARE REASONABLY REQUESTED BY SELLER OR
LENDER  AND THAT ARE IN PURCHASER’S REASONABLE POSSESSION OR CONTROL OR ARE
NECESSARY TO CONSUMMATE THE TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH
THE TERMS OF THE CONTRACT.


5.4       CLOSING PRORATIONS AND ADJUSTMENTS.


5.4.1        GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL PROPERTY
TAXES, OTHER OPERATING INCOME, REVENUE, EXPENSES AND FEES, SHALL BE PRORATED AS
OF THE CLOSING DATE, SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL
OF SAME ATTRIBUTABLE TO THE PERIOD UP TO AND INCLUDING THE CALENDAR DAY PRIOR TO
THE CLOSING DATE (AND CREDITED FOR ANY AMOUNTS PAID BY SELLER ATTRIBUTABLE TO
THE PERIOD ON OR AFTER THE CLOSING DATE, IF ASSUMED BY PURCHASER) AND PURCHASER
BEING RESPONSIBLE FOR, AND CREDITED OR CHARGED, AS THE CASE MAY BE, FOR ALL OF
THE SAME ATTRIBUTABLE TO THE PERIOD ON AND AFTER THE CLOSING DATE.  SELLER SHALL
PREPARE A PRORATION SCHEDULE (THE “PRORATION SCHEDULE”) OF THE ADJUSTMENTS
DESCRIBED IN THIS SECTION 5.4 PRIOR TO CLOSING.


5.4.2        OPERATING EXPENSES.  ALL OF THE OPERATING, MAINTENANCE, TAXES
(OTHER THAN REAL ESTATE TAXES), AND OTHER EXPENSES INCURRED IN OPERATING THE
PROPERTY THAT SELLER CUSTOMARILY PAYS, AND ANY OTHER COSTS INCURRED IN THE
ORDINARY COURSE OF BUSINESS FOR THE MANAGEMENT AND OPERATION OF THE PROPERTY,
SHALL BE PRORATED ON AN ACCRUAL BASIS.  SELLER SHALL PAY ALL SUCH EXPENSES THAT
ACCRUE PRIOR TO THE CLOSING DATE AND PURCHASER SHALL PAY ALL SUCH EXPENSES THAT
ACCRUE FROM AND AFTER THE CLOSING DATE.


5.4.3        UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES
WILL BE MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY
ALL SUCH BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE AT THE
CLOSING WITH RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE
BASED UPON THE PARTIES’ REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE
ENTITLED TO THE RETURN OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY,
AND SELLER SHALL NOTIFY EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE
SELLER’S ACCOUNT, EFFECTIVE AS OF NOON ON THE CLOSING DATE.


5.4.4        REAL ESTATE TAXES.  ANY PERSONAL PROPERTY TAXES, REAL ESTATE TAXES,
AD VALOREM OR SIMILAR TAXES OR ASSESSMENTS FOR THE PROPERTY, OR ANY INSTALLMENT
OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH INSTALLMENT IS PAYABLE IN THE
CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE DATE OF CLOSING, BASED UPON
ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL PROPERTY TAXES OR INSTALLMENTS OF
ASSESSMENTS SHALL BE BASED UPON THE ASSESSED VALUATION AND TAX RATE FIGURES
(ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE
DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING OCCURS TO THE EXTENT THE SAME ARE
AVAILABLE; PROVIDED, HOWEVER, THAT IN THE EVENT THAT ACTUAL FIGURES (WHETHER FOR
THE ASSESSED VALUE OF THE PROPERTY OR FOR THE TAX RATE) FOR THE YEAR OF CLOSING
ARE NOT AVAILABLE AT THE CLOSING DATE, THE PRORATION SHALL BE MADE USING FIGURES
FROM THE PRECEDING YEAR (ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW FOR THE
MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION OF REAL PROPERTY TAXES OR
INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT SUBJECT TO RE-ADJUSTMENT
AFTER CLOSING.


5.4.5        PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE
OBLIGATIONS UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER; HOWEVER,
OPERATING EXPENSES SHALL BE PRORATED UNDER SECTION 5.4.2.


5.4.6        LEASES.

5.4.6.1           ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL
RENTALS, ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGHS
OR OTHER SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES), INCOME AND
EXPENSES FROM ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE CLOSING
DATE.  PURCHASER SHALL RECEIVE ALL COLLECTED RENT AND INCOME ATTRIBUTABLE TO
DATES FROM AND AFTER THE CLOSING DATE.  SELLER SHALL RECEIVE ALL COLLECTED RENT
AND INCOME ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE.  NOTWITHSTANDING THE
FOREGOING, NO PRORATIONS SHALL BE MADE IN RELATION TO EITHER (A) NON-DELINQUENT
RENTS WHICH HAVE NOT BEEN COLLECTED AS OF THE CLOSING DATE, OR (B) DELINQUENT
RENTS EXISTING, IF ANY, AS OF THE CLOSING DATE (THE FOREGOING (A) AND (B)
REFERRED TO HEREIN AS THE “UNCOLLECTED RENTS”).  IN ADJUSTING FOR UNCOLLECTED
RENTS, NO ADJUSTMENTS SHALL BE MADE IN SELLER’S FAVOR FOR RENTS WHICH HAVE
ACCRUED AND ARE UNPAID AS OF THE CLOSING, BUT PURCHASER SHALL PAY SELLER SUCH
ACCRUED UNCOLLECTED RENTS AS AND WHEN COLLECTED BY PURCHASER.  PURCHASER AGREES
TO BILL TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS TO COLLECT UNCOLLECTED
RENTS.  NOTWITHSTANDING THE FOREGOING, PURCHASER’S OBLIGATION TO COLLECT
UNCOLLECTED RENTS SHALL BE LIMITED TO UNCOLLECTED RENTS OF NOT MORE THAN 90 DAYS
PAST DUE, AND PURCHASER’S COLLECTION OF RENTS SHALL BE APPLIED, FIRST, TOWARDS
CURRENT RENT DUE AND OWING UNDER THE LEASES, AND SECOND, TO UNCOLLECTED RENTS. 
AFTER THE CLOSING, SELLER SHALL CONTINUE TO HAVE THE RIGHT, BUT NOT THE
OBLIGATION, IN ITS OWN NAME, TO DEMAND PAYMENT OF AND TO COLLECT UNCOLLECTED
RENTS OWED TO SELLER BY ANY TENANT, WHICH RIGHT SHALL INCLUDE, WITHOUT
LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE LEGAL ACTIONS OR PROCEEDINGS
AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES ASSIGNMENT SHALL NOT
CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED HOWEVER, THAT THE
FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING MONETARY DAMAGES
AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS IN ANY ACTION TO
COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES TO COOPERATE WITH SELLER, AT NO
EXPENSE TO PURCHASER, IN CONNECTION WITH ALL EFFORTS BY SELLER TO COLLECT SUCH
UNCOLLECTED RENTS AND TO TAKE REASONABLE STEPS CONSISTENT WITH ITS TYPICAL
BUSINESS PRACTICES, WHETHER BEFORE OR AFTER THE CLOSING DATE, AS MAY BE
REASONABLE TO CARRY OUT THE INTENTION OF THE FOREGOING, INCLUDING, WITHOUT
LIMITATION, THE DELIVERY TO SELLER, WITHIN 7 DAYS AFTER A WRITTEN REQUEST, OF
ANY RELEVANT BOOKS AND RECORDS (INCLUDING, WITHOUT LIMITATION, RENT STATEMENTS,
RECEIPTED BILLS AND COPIES OF TENANT CHECKS USED IN PAYMENT OF SUCH RENT), THE
EXECUTION OF ANY AND ALL CONSENTS OR OTHER DOCUMENTS, AND THE UNDERTAKING OF ANY
ACT REASONABLY NECESSARY FOR THE COLLECTION OF SUCH UNCOLLECTED RENTS BY SELLER;
PROVIDED, HOWEVER, THAT PURCHASER’S OBLIGATION TO COOPERATE WITH SELLER PURSUANT
TO THIS SENTENCE SHALL NOT OBLIGATE PURCHASER TO TERMINATE ANY TENANT LEASE WITH
AN EXISTING TENANT OR EVICT ANY EXISTING TENANT FROM THE PROPERTY.

5.4.6.2           AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE
PURCHASE PRICE IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL
CASH (OR CASH EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO,
SECURITY, DAMAGE, PET OR OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO
SECURE THEIR RESPECTIVE OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES,
WITH ANY INTEREST PAYABLE TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR
RESPECTIVE TENANT LEASE OR STATE LAW (THE “TENANT SECURITY DEPOSIT BALANCE”). 
ANY CASH (OR CASH EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT
SECURITY DEPOSIT BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE
FOREGOING CREDIT AGAINST THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY
SELLER PURSUANT TO THIS CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING),
BUT THE OBLIGATION WITH RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE
NONETHELESS SHALL BE ASSUMED BY PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE
SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO SELLER,
EITHER PURSUANT TO THE LEASES OR OTHERWISE. EACH PARTY HERETO SHALL INDEMNIFY
THE OTHER PARTY FROM AND AGAINST ANY AND ALL CLAIMS FROM ANY TENANTS FOR
SECURITY DEPOSITS IN THE EVENT THE OTHER PARTY FAILS TO COMPLY WITH THE DEPOSIT
ACCOUNT TRANSFER PROCEDURE AS SET FORTH IN FLORIDA STATUTES SEC. 83.49(7).


5.4.7        EXISTING LOAN.  SELLER SHALL BE RESPONSIBLE FOR ALL PAYMENTS,
PENALTIES, LATE FEES AND OBLIGATIONS REQUIRED TO BE PAID (AND THAT ARE DUE AND
PAYABLE) UNDER THE TERMS OF THE NOTE OR THE ASSUMED LOAN DOCUMENTS PRIOR TO
CLOSING, TOGETHER WITH ALL INTEREST ACCRUED UNDER THE NOTE PRIOR TO CLOSING, ALL
OF WHICH MAY BE A CREDIT AGAINST THE PURCHASE PRICE AS PROVIDED IN
SECTION 2.2.3.  PURCHASER SHALL BE RESPONSIBLE FOR ALL LENDER FEES RELATED TO
THE LOAN ASSUMPTION RELEASE AND ALL OTHER FEES, PENALTIES, INTEREST AND OTHER
AMOUNTS DUE AND OWING UNDER THE ASSUMED LOAN DOCUMENTS AS A RESULT OF THE LOAN
ASSUMPTION AND RELEASE.  AS SET FORTH IN SECTION 4.5.6, ANY EXISTING RESERVES,
IMPOUNDS AND OTHER ACCOUNTS MAINTAINED IN CONNECTION WITH THE LOAN SHALL BE
ASSIGNED TO PURCHASER WITH THE CONSENT OF LENDER, AND AT CLOSING, PURCHASER
SHALL PAY TO SELLER AN AMOUNT EQUAL TO THE BALANCE OF SUCH RESERVES, IMPOUNDS
AND ACCOUNTS SO ASSIGNED.  SELLER SHALL HOLD HARMLESS, INDEMNIFY AND DEFEND
PURCHASER AND ITS AGENTS, REPRESENTATIVES, SUCCESSORS AND ASSIGNS AND THE
PROPERTY FROM AND AGAINST ANY AND ALL OBLIGATIONS UNDER THE LOAN ARISING UNDER
OR IN CONNECTION WITH THE LOAN FOR THE PERIOD PRIOR TO THE CLOSING DATE, TO THE
EXTENT NOT RELEASED BY THE DOCUMENTS EXECUTED IN CONNECTION WITH THE LOAN
ASSUMPTION AND RELEASE.  PURCHASER SHALL HOLD HARMLESS, INDEMNIFY AND DEFEND
SELLER AND ITS AGENTS, REPRESENTATIVES, SUCCESSORS AND ASSIGNS FROM AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, CLAIMS, LIENS OR ENCUMBRANCES ARISING
UNDER OR IN CONNECTION WITH THE LOAN FOR THE PERIOD AFTER THE CLOSING DATE. 
THIS PARAGRAPH SHALL SURVIVE THE CLOSING.


5.4.8        INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL THE CLOSING, AFTER WHICH TIME THE
RISK OF LOSS SHALL PASS TO PURCHASER AND PURCHASER SHALL BE RESPONSIBLE FOR
OBTAINING ITS OWN INSURANCE THEREAFTER.


5.4.9        EMPLOYEES.  ALL OF SELLER’S AND SELLER’S MANAGER’S ON-SITE
EMPLOYEES SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED AS OF THE
CLOSING DATE.


5.4.10      CLOSING COSTS.  PURCHASER SHALL PAY THE DOCUMENTARY STAMP TAX IN
CONNECTION WITH THE MORTGAGE ASSUMPTION, ANY SALES, USE, GROSS RECEIPTS OR
SIMILAR TAXES, THE COST OF RECORDING ANY INSTRUMENTS REQUIRED TO DISCHARGE ANY
LIENS OR ENCUMBRANCES AGAINST THE PROPERTY, ANY PREMIUMS OR FEES REQUIRED TO BE
PAID BY PURCHASER WITH RESPECT TO THE TITLE POLICY PURSUANT TO SECTION 4.1, AND
ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT.  SELLER SHALL PAY
THE DOCUMENTARY STAMP TAX IN CONNECTION WITH THE RECORDING OF THE DEED, THE COST
OF THE BASE PREMIUM FOR THE TITLE POLICY AND ONE-HALF OF THE CUSTOMARY CLOSING
COSTS OF THE ESCROW AGENT.  ANY CLOSING COSTS NOT MENTIONED ABOVE SHALL BE PAID
BY THE LOCAL CUSTOM WHERE THE PROPERTY IS LOCATED.


5.4.11      UTILITY CONTRACTS.  IF SELLER HAS ENTERED INTO AN AGREEMENT FOR THE
PURCHASE OF ELECTRICITY, GAS OR OTHER UTILITY SERVICE FOR THE PROPERTY OR A
GROUP OF PROPERTIES (INCLUDING THE PROPERTY) (A “UTILITY CONTRACT”), OR AN
AFFILIATE OF SELLER HAS ENTERED INTO A UTILITY CONTRACT, THEN, AT THE OPTION OF
SELLER, EITHER (A) PURCHASER EITHER SHALL ASSUME THE UTILITY CONTRACT WITH
RESPECT TO THE PROPERTY, OR (B) THE REASONABLY CALCULATED COSTS OF THE UTILITY
CONTRACT ATTRIBUTABLE TO THE PROPERTY FROM AND AFTER THE CLOSING SHALL BE PAID
TO SELLER AT THE CLOSING AND SELLER SHALL REMAIN RESPONSIBLE FOR PAYMENTS UNDER
THE UTILITY CONTRACT. 


5.4.12      POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES SET
FORTH ON THE UPDATED RENT ROLL, PROPERTY CONTRACTS, OTHER THAN TERMINATED
CONTRACTS, AND PERMITTED EXCEPTIONS, SHALL BE DELIVERED TO PURCHASER AT THE
CLOSING UPON RELEASE FROM ESCROW OF ALL ITEMS TO BE DELIVERED BY PURCHASER
PURSUANT TO SECTION 5.3.  TO THE EXTENT REASONABLY AVAILABLE TO SELLER OR ITS
AGENTS, ORIGINALS OR COPIES OF THE LEASES AND PROPERTY CONTRACTS, LEASE FILES,
WARRANTIES, GUARANTIES, OPERATING MANUALS, KEYS TO THE PROPERTY, AND SELLER’S
BOOKS AND RECORDS (OTHER THAN PROPRIETARY INFORMATION) (COLLECTIVELY, “SELLER’S
PROPERTY-RELATED FILES AND RECORDS”) REGARDING THE PROPERTY SHALL BE MADE
AVAILABLE TO PURCHASER AT THE PROPERTY AS OF THE CLOSING.  PURCHASER AGREES, FOR
A PERIOD OF NOT LESS THAN THREE (3) YEARS AFTER THE CLOSING (THE “RECORDS HOLD
PERIOD”), TO (A) PROVIDE AND ALLOW SELLER REASONABLE ACCESS TO SELLER’S
PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF INSPECTION AND COPYING
THEREOF, AND (B) REASONABLY MAINTAIN, PRESERVE AND DISPOSE OF SELLER’S
PROPERTY-RELATED FILES AND RECORDS IN ACCORDANCE WITH PURCHASER’S COMMERCIALLY
REASONABLE BUSINESS PRACTICES; PROVIDED HOWEVER, PURCHASER AGREES NOT TO DISPOSE
OF SELLER’S PROPERTY-RELATED FILES AND RECORDS FOR A PERIOD OF THREE (3) YEARS
AFTER CLOSING.


5.5       POST CLOSING ADJUSTMENTS.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 120 days after Closing, or (b)
subject to such 120-day period, unless such items exceed $5,000.00 in magnitude
(either individually or in the aggregate).


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1       SELLER’S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition which is actually
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the “Seller’s Representations”) as of the
Effective Date and as of the Closing Date; provided that Purchaser’s remedies if
any such Seller’s Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1:


6.1.1        SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT;
AND, SUBJECT TO ANY APPROVALS REQUIRED FROM LENDER FOR THE LOAN ASSUMPTION AND
RELEASE, HAS OR AT THE CLOSING SHALL HAVE THE ENTITY POWER AND AUTHORITY TO SELL
AND CONVEY THE PROPERTY AND TO EXECUTE THE DOCUMENTS TO BE EXECUTED BY SELLER
AND PRIOR TO THE CLOSING WILL HAVE TAKEN AS APPLICABLE, ALL CORPORATE,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR EQUIVALENT ENTITY ACTIONS REQUIRED FOR
THE EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE WITH OR FULFILLMENT
OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH
OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY
CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS OTHERWISE BOUND, WHICH
CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON SELLER’S
ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT OR ON THE
PROPERTY.  THIS CONTRACT IS A VALID AND BINDING AGREEMENT AGAINST SELLER IN
ACCORDANCE WITH ITS TERMS;


6.1.2        SELLER IS NOT A “FOREIGN PERSON,” AS THAT TERM IS USED AND DEFINED
IN THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;


6.1.3        AS OF THE EFFECTIVE DATE, EXCEPT FOR ANY ACTIONS BY SELLER TO EVICT
TENANTS UNDER THE LEASES, TO SELLER’S KNOWLEDGE, THERE ARE NO MATERIAL LEGAL
ACTIONS, PROCEEDINGS, LITIGATION OR GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION
ACTIONS EITHER PENDING OR THREATENED IN WRITING AGAINST THE PROPERTY OR AGAINST
SELLER AND AFFECTING THE PROPERTY;


6.1.4        AS OF THE EFFECTIVE DATE, TO SELLER’S KNOWLEDGE, SELLER HAS
PERFORMED ITS OBLIGATIONS UNDER THE PROPERTY CONTRACTS AND HAS NOT RECEIVED ANY
WRITTEN NOTICE OF ANY DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT
WILL NOT BE TERMINATED ON THE CLOSING DATE;


6.1.5        ATTACHED HERETO AS SCHEDULE 6 ARE THE RENT ROLL AND RENT ARREARS
REPORT FOR THE PROPERTY LISTING THE MOVE-IN DATE, MONTHLY BASE RENT PAYABLE,
LEASE EXPIRATION DATE, ANY PAST DUE AND UNCOLLECTED RENT AND UNAPPLIED SECURITY
DEPOSIT FOR EACH LEASE (COLLECTIVELY, THE “RENT ROLL”).  TO SELLER’S KNOWLEDGE,
THE RENT ROLL (AS UPDATED PURSUANT TO SECTION 5.2.9) IS TRUE, CORRECT, COMPLETE
AND ACCURATE IN ALL MATERIAL RESPECTS;


6.1.6        ATTACHED HERETO AS SCHEDULE 7 IS A LIST OF ALL CURRENT PROPERTY
CONTRACTS (THE “PROPERTY CONTRACTS LIST”).  TO SELLER’S KNOWLEDGE, THE PROPERTY
CONTRACTS LIST (AS UPDATED PURSUANT TO SECTION 5.2.10) IS ACCURATE IN ALL
MATERIAL RESPECTS;


6.1.7        TO SELLER’S KNOWLEDGE, THE MATERIALS DELIVERED TO PURCHASER AND
THAT HAVE BEEN PREPARED BY SELLER (AS OPPOSED TO MATERIALS PREPARED BY ANY THIRD
PARTIES) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, AND SELLER HAS NO ACTUAL
KNOWLEDGE THAT ANY MATERIALS PREPARED BY ANY THIRD PARTIES ARE SUBSTANTIALLY AND
MATERIALLY ERRONEOUS OR MISLEADING.  THE OPERATING STATEMENTS FOR THE PROPERTY
THAT HAVE BEEN PREPARED BY SELLER AND DELIVERED TO PURCHASER ARE THE OPERATING
STATEMENTS USED BY SELLER IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO THE
PROPERTY, AND TO SELLER’S KNOWLEDGE SUCH OPERATING STATEMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS;


6.1.8        TO SELLER'S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE
FROM A GOVERNMENTAL AGENCY OF ANY THREATENED OR UNCURED MATERIAL VIOLATIONS OF
ANY FEDERAL, STATE, COUNTY OR MUNICIPAL LAW, ORDINANCE, ORDER, REGULATION OR
REQUIREMENT AFFECTING THE PROPERTY;


6.1.9        TO SELLER’S KNOWLEDGE, THE ASSUMED LOAN DOCUMENTS PROVIDED TO
PURCHASER ARE TRUE, CORRECT AND COMPLETE COPIES OF THE FINAL EXECUTED ASSUMED
LOAN DOCUMENTS.  TO SELLER’S KNOWLEDGE, SELLER HAS PERFORMED ITS OBLIGATIONS
UNDER THE LOAN AS OF THE EFFECTIVE DATE, HAS NOT RECEIVED ANY WRITTEN NOTICE OF
ANY DEFAULT BY SELLER UNDER THE LOAN THAT REMAINS UNCURED.  TO SELLER’S
KNOWLEDGE, THERE ARE NO CIRCUMSTANCES THAT WITH THE PASSING OF TIME OR THE
GIVING OF NOTICE WOULD BE A MATERIAL DEFAULT OR AN EVENT OF DEFAULT UNDER ANY OF
THE ASSUMED LOAN DOCUMENTS;


6.1.10      TO SELLER’S KNOWLEDGE, (A) NO HAZARDOUS OR TOXIC MATERIALS OR OTHER
SUBSTANCES REGULATED BY APPLICABLE FEDERAL OR STATE ENVIRONMENTAL LAWS ARE
STORED BY SELLER, OR HAVE BEEN LOCATED BY SELLER, ON, IN OR UNDER THE PROPERTY
IN QUANTITIES WHICH VIOLATE APPLICABLE LAWS GOVERNING SUCH MATERIALS OR
SUBSTANCES AND (B) THE PROPERTY IS NOT USED BY SELLER FOR THE STORAGE,
TREATMENT, GENERATION OR MANUFACTURE OF ANY HAZARDOUS OR TOXIC MATERIALS OR
OTHER SUBSTANCES IN A MANNER WHICH WOULD CONSTITUTE A VIOLATION OF APPLICABLE
FEDERAL OR STATE ENVIRONMENTAL LAWS;


6.1.11      NO BANKRUPTCY, INSOLVENCY, REARRANGEMENT OR SIMILAR ACTION INVOLVING
SELLER, WHETHER VOLUNTARY OR INVOLUNTARY, IS PENDING, OR TO THE KNOWLEDGE OF
SELLER, THREATENED.  SELLER WILL NOT BE RENDERED INSOLVENT BY THE COMPLETION OF
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT; AND


6.1.12      TO SELLER’S KNOWLEDGE, THE FIXTURES AND PERSONAL PROPERTY ARE OWNED
BY SELLER AND ARE NOT ENCUMBERED BY ANY LIENS OR SECURITY INTERESTS, OTHER THAN
FOR ANY LIENS OR SECURITY INTERESTS CREATED UNDER THE ASSUMED LOAN DOCUMENTS.


6.2       AS-IS.

  Except for Seller’s Representations, the Property is expressly purchased and
sold “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”  The Purchase Price and the
terms and conditions set forth herein are the result of arm’s-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, but is
not relying upon, any information provided by Seller or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Broker, including, without limitation, any relating
to the value of the Property, the physical or environmental condition of the
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of the Property with any
regulation, or any other attribute or matter of or relating to the Property
(other than any covenants of title contained in the Deed conveying the Property
and Seller’s Representations).  Purchaser agrees that Seller shall not be
responsible or liable to Purchaser for any defects, errors or omissions, or on
account of any conditions affecting the Property.  Purchaser, its successors and
assigns, and anyone claiming by, through or under Purchaser, hereby fully
releases Seller’s Indemnified Parties from, and irrevocably waives its right to
maintain, any and all claims and causes of action that it or they may now have
or hereafter acquire against Seller’s Indemnified Parties with respect to any
and all Losses arising from or related to any defects, errors, omissions or
other conditions affecting the Property.  Purchaser represents and warrants
that, as of the date hereof and as of the Closing Date, it has and shall have
reviewed and conducted such independent analyses, studies (including, without
limitation, environmental studies and analyses concerning the presence of lead,
asbestos, water intrusion and/or fungal growth and any resulting damage, PCBs
and radon in and about the Property), reports, investigations and inspections as
it deems appropriate in connection with the Property.  If Seller  provides or
has provided any documents, summaries, opinions or work product of consultants,
surveyors, architects, engineers, title companies, governmental authorities or
any other person or entity with respect to the Property, including, without
limitation, the offering prepared by Broker, Purchaser and Seller agree that
Seller has done so or shall do so only for the convenience of both parties,
Purchaser shall not rely thereon and the reliance by Purchaser upon any such
documents, summaries, opinions or work product shall not create or give rise to
any liability of or against Seller’s Indemnified Parties.  Purchaser
acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants.  Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters.  The
foregoing paragraph shall in no way limit, reduce or release any rights
Purchaser may have for fraud.


6.3       SURVIVAL OF SELLER’S REPRESENTATIONS.

  Seller and Purchaser agree that Seller’s Representations shall survive Closing
for a period of 12 months (the “Survival Period”).  Seller shall have no
liability after the Survival Period with respect to Seller’s Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller’s
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $500,000 in any individual instance or in the aggregate for all
breaches of Seller’s Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller’s Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had actual knowledge of such breach prior to the
Closing Date, and elected to close regardless, Purchaser shall be deemed to have
waived any right of recovery, and Seller shall not have any liability in
connection therewith.


6.4       DEFINITION OF SELLER’S KNOWLEDGE.

  Any representations and warranties made “to the knowledge of Seller” shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller’s “knowledge” shall mean and refer only to actual knowledge of the
Designated Employees and shall not be construed to refer to the knowledge of any
other partner, officer, director, agent, employee or representative of Seller,
or any affiliate of Seller, or to impose upon such Designated Employees any duty
to investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Designated Employees any individual personal
liability.  As used herein, the term “Designated Employees” shall refer to
Brenda DeVore, who is the regional property manager handling this Property,
Victor Bellavia, who is the regional vice president handling this Property and
Janice Olivier, who is the community manager handling this Property.


6.5       REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:


6.5.1        PURCHASER IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF FLORIDA.


6.5.2        PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER’S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON PURCHASER’S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3        NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED LITIGATION
EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER’S OBLIGATIONS OR COVENANTS TO SELLER.


6.5.4        OTHER THAN SELLER’S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON
ANY REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.


6.5.5        THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING,
HAVE ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6        PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7        TO PURCHASER’S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR
BROKERS OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8        THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER
THIS CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY A PROHIBITED PERSON.


6.5.9        THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER
THIS CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY
18 U.S.C. § 1956(C)(7).


ARTICLE VII
OPERATION OF THE PROPERTY


7.1       LEASES AND PROPERTY CONTRACTS.

  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business and consistent with past business practices, Seller
may enter into new Property Contracts, new Leases, renew existing Leases or
modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, Seller agrees that any such new
Property Contracts shall be terminable on thirty (30) days’ prior written notice
without payment or penalty or any new or renewed Leases shall not have a term in
excess of 1 year without the prior written consent of Purchaser in either case,
which consent shall not be unreasonably withheld, conditioned or delayed.


7.2       GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this Article VII, Seller shall operate,
maintain and repair the Property after the Effective Date in the ordinary course
of business and consistent with past business practices, and except as necessary
in Seller’s sole discretion to address (a) any life or safety issue at the
Property or (b) any other matter which in Seller’s reasonable discretion
materially adversely affects the value of the Property, Seller will not make any
material alterations to the Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.  Notwithstanding
the foregoing, Seller shall have no obligation to make capital repairs and/or
capital improvements to the Property.


7.3       LIENS.

  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld, conditioned or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.


7.4       INSURANCE.

  During the period of time from the Effective Date to the Closing Date, Seller
shall, at its expense, continue to maintain all current insurance policies that
were in place as of the Effective Date (or replace such insurance with
comparable insurance having limits which are not less than the limits provided
for under Seller’s existing insurance policies.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1       PURCHASER’S CONDITIONS TO CLOSING.

  Purchaser’s obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1        ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO
PURCHASER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.1.2        EACH OF SELLER’S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE;


8.1.3        SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER; AND


8.1.4        NEITHER SELLER NOR SELLER’S GENERAL PARTNER SHALL BE A DEBTOR IN
ANY BANKRUPTCY PROCEEDING NOR SHALL HAVE BEEN IN THE LAST 6 MONTHS A DEBTOR IN
ANY BANKRUPTCY PROCEEDING;

If any condition to Closing set forth in this Section 8.1 is not met, Purchaser
may (a) waive any of the foregoing conditions and proceed to Closing on the
Closing Date with no offset or deduction from the Purchase Price, (b) terminate
this Contract and receive a return of the Deposit from the Escrow Agent, or (c)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.


8.2       SELLER’S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller’s obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1        ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY
PURCHASER TO SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF
SHALL HAVE BEEN DELIVERED;


8.2.2        EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.2.3        PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4        SELLER SHALL HAVE RECEIVED ALL CONSENTS, DOCUMENTATION AND
APPROVALS NECESSARY TO CONSUMMATE AND FACILITATE THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING, WITHOUT LIMITATION, A TAX FREE EXCHANGE PURSUANT TO
SECTION 13.18 (AND THE AMENDMENT OF SELLER’S (OR SELLER’S AFFILIATES’)
PARTNERSHIP OR OTHER ORGANIZATIONAL DOCUMENTS IN CONNECTION THEREWITH), (A) FROM
SELLER’S PARTNERS, MEMBERS, MANAGERS, SHAREHOLDERS OR DIRECTORS TO THE EXTENT
REQUIRED BY SELLER’S (OR SELLER’S AFFILIATES’) ORGANIZATIONAL DOCUMENTS, AND (B)
AS REQUIRED BY LAW;


8.2.5        THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING, WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER; AND


8.2.6        THE LOAN ASSUMPTION AND RELEASE SHALL HAVE OCCURRED.

If any of the foregoing conditions to Seller’s obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.


ARTICLE IX
BROKERAGE


9.1       INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with Marcus
& Millichap, 100 North Tampa Street, Suite 1620, Tampa, Florida 33602,
Attention:  Jamie B. May (“Broker”) in connection with this Contract.  Seller
and Purchaser each represents and warrants to the other that, other than Broker,
it has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder’s fees arising from or attributable to the acts or omissions of the
indemnifying party.


9.2       BROKER COMMISSION.

  If the Closing occurs, Seller agrees to pay Broker a commission according to
the terms of a separate contract.  Broker shall not be deemed a party or third
party beneficiary of this Contract.  As a condition to Seller’s obligation to
pay the commission, Broker shall execute the signature page for Broker attached
hereto solely for purposes of confirming the matters set forth therein.


ARTICLE X
DEFAULTS AND REMEDIES


10.1     PURCHASER DEFAULT.

  If Purchaser defaults in its obligations hereunder to (a) after one Business
Day notice and opportunity to cure, deliver the Initial Deposit or Additional
Deposit (or any other deposit or payment required of Purchaser hereunder), (b)
deliver to Seller the deliveries specified under Section 5.3 on the date
required thereunder, or (c) deliver the Purchase Price at the time required by
Section 2.2.4 and close on the purchase of the Property on the Closing Date,
then, immediately and without the right to receive notice or to cure pursuant to
Section 2.2.3, Purchaser shall forfeit the Deposit, and the Escrow Agent shall
deliver the Deposit to Seller, and neither party shall be obligated to proceed
with the purchase and sale of the Property.  If, Purchaser defaults in any of
its other representations, warranties or obligations under this Contract, and
such default continues for more than 10 days after written notice from Seller,
then Purchaser shall forfeit the Deposit, and the Escrow Agent shall deliver the
Deposit to Seller, and neither party shall be obligated to proceed with the
purchase and sale of the Property.  The Deposit is liquidated damages and
recourse to the Deposit is, except for Purchaser’s indemnity and confidentiality
obligations hereunder, Seller’s sole and exclusive remedy for Purchaser’s
failure to perform its obligation to purchase the Property or breach of a
representation or warranty.  Seller expressly waives the remedies of specific
performance and additional damages for such default by Purchaser.  SELLER AND
PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND
THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES RESULTING FROM A
DEFAULT BY PURCHASER IN ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND
PURCHASER FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE
THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST
PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY
PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT, OTHER THAN WITH RESPECT TO PURCHASER’S INDEMNITY AND CONFIDENTIALITY
OBLIGATIONS HEREUNDER.


10.2     SELLER DEFAULT.

  If Seller defaults in its obligations hereunder to (a) deliver to Escrow Agent
the deliveries specified under Section 5.2 on the date required thereunder or
(b) satisfy the conditions contained in Sections 8.1.1, 8.1.3 (with respect to
the covenants of Seller to be performed on the Closing Date only) or 8.1.4 and
provided that Purchaser is, on the Closing Date, ready, willing and able to
deliver all of Purchaser’s deliveries specified by Section 5.3, then Seller
shall be deemed to immediately be in default and Purchaser may exercise
Purchaser’s rights contained in this Section 10.2 without any opportunity of
Seller to cure such default.  If Seller, prior to the Closing, defaults in its
covenants or obligations under this Contract which are to be performed prior to
Closing and such default continues for more than 10 days after written notice
from Purchaser (provided that the same shall not extend the Closing Date more
than 1 Business Day), then, at Purchaser’s election and as Purchaser’s sole and
exclusive remedy, either (a) this Contract shall terminate, and all payments and
things of value, including the Deposit, provided by Purchaser hereunder shall be
immediately returned to Purchaser and Purchaser may recover, as its sole
recoverable damages (but without limiting its right to receive a refund of the
Deposit), its direct and actual out-of-pocket expenses and costs (documented by
paid invoices to third parties) in connection with this transaction, which
damages shall not exceed $150,000 in aggregate, or (b) subject to the conditions
below, Purchaser may seek specific performance of Seller’s obligation to deliver
the Deed pursuant to this Contract (but not damages).  Purchaser may seek
specific performance of Seller’s obligation to deliver the Deed pursuant to this
Contract only if, as a condition precedent to initiating such litigation for
specific performance, Purchaser shall file suit with respect to such litigation
therefor with the court on or before the 90th day after the Closing Date; if
Purchaser fails to file an action for specific performance within 90 days after
the Closing Date, then Purchaser shall be deemed to have elected to terminate
the Contract in accordance with subsection (a) above.  Purchaser agrees that it
shall promptly deliver to Seller an assignment of all of Purchaser’s right,
title and interest in and to (together with possession of) all plans, studies,
surveys, reports, and other materials paid for with the out-of-pocket expenses
reimbursed by Seller pursuant to the foregoing sentence.  SELLER AND PURCHASER
FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF
DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE
PURCHASER’S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING
FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO
CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1     MAJOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost for demolition, site cleaning,
restoration, replacement, or other repairs (collectively, the “Repairs”), is
more than $750,000.00, then Seller shall have no obligation to make such
Repairs, and shall notify Purchaser in writing of such damage or destruction
(the “Damage Notice”).  Within 10 Business Days after Purchaser’s receipt of the
Damage Notice, Purchaser may elect at its option to terminate this Contract by
delivering written notice to Seller in which event the Deposit shall be refunded
to Purchaser.  In the event Purchaser fails to terminate this Contract within
the foregoing 10 Business Day period, this transaction shall be closed in
accordance with Section 11.3 below.


11.2     MINOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to the Closing, and the cost of Repairs is equal to or less than
$750,000.00, this transaction shall be closed in accordance with Section 11.3,
notwithstanding such casualty.  In such event, Seller may at its election
endeavor to make such Repairs to the extent of any recovery from insurance
carried on the Property, if such Repairs can be reasonably effected before the
Closing.  Regardless of Seller’s election to commence such Repairs, or Seller’s
ability to complete such Repairs prior to Closing, this transaction shall be
closed in accordance with Section 11.3 below.  In the event that such insurance
proceeds are not reasonably equivalent to the cost to complete the Repairs and
Seller has not agreed to give a credit to Purchaser at Closing in the amount of
the deficiency between the cost of the Repairs and the insurance proceeds, then
Purchaser may terminate this Contract (by written notice given to Seller within
five (5) days after Purchaser is first notified of such deficiency) and receive
a prompt refund of the Deposit.


11.3     CLOSING.

  If Purchaser fails to terminate this Contract following a casualty as set
forth in Section 11.1 or Section 11.2 or in the event of a casualty as set forth
in Section 11.2, then this transaction shall be closed in accordance with the
terms of the Contract, at Seller’s election, either (i) for the full Purchase
Price, notwithstanding any such casualty, in which case Purchaser shall, at
Closing, execute and deliver an assignment and assumption (in a form reasonably
required by Seller and Purchaser) of Seller’s rights and obligations with
respect to the insurance claim related to such casualty, and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any amounts which may already have been spent by Seller for Repairs (plus a
credit against the Purchase Price at Closing in the amount of any deductible
payable by Seller in connection therewith); or (ii) for the full Purchase Price
less a credit to Purchaser in the amount necessary to complete such Repairs
(less any amounts which may already have been spent by Seller for Repairs).


11.4     REPAIRS.

  To the extent that Seller elects to commence any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs.


ARTICLE XII
EMINENT DOMAIN


12.1     EMINENT DOMAIN.

  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired or is about to be acquired, or condemnation
proceedings are commenced, by any agency or entity by the powers of eminent
domain or transfer in lieu thereof (or in the event that at such time there is
any notice of any such acquisition or intent to acquire by any such governmental
agency), Purchaser shall have the right, at Purchaser’s option, to terminate
this Contract by giving written notice within 10 Business Days after Purchaser’s
receipt from Seller of notice of the occurrence of such event, and if Purchaser
so terminates this Contract, Purchaser shall recover the Deposit hereunder.  If
Purchaser fails to terminate this Contract within such 10 Business Day period,
this transaction shall be closed in accordance with the terms of this Contract
for the full Purchase Price and Purchaser shall receive the full benefit of any
condemnation award.  It is expressly agreed between the parties hereto that this
section shall in no way apply to customary dedications for public purposes which
may be necessary for the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1     BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent’s nor the Broker’s execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to
Section 13.3, this Contract shall be binding upon and inure to the benefit of
Seller and Purchaser, and their respective successors and permitted assigns.


13.2     EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3     ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser is
an affiliate of the purchasing entity(ies), (b) Purchaser is not released from
its liability hereunder, and (c) Purchaser provides written notice to Seller of
any proposed assignment no later than 10 days prior to the Closing Date.  As
used herein, an affiliate is a person or entity controlled by, under common
control with, or controlling another person or entity.


13.4     CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5     NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6     NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder (except for a notice of termination given pursuant to Section 3.2
which may be by email) shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter.  All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery.  Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices.  All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:

WRH Properties
100 Second Avenue South
Suite 904
St. Petersburg, Florida 33701
Attention:  J. Mark Rutledge
Telephone: 727-892-3005
Facsimile: 727-892-3001
mrutledge@wrhrealty.com

with a copy to:

Trenam Kemker
P.O. Box 1102
101 East Kennedy Boulevard
Suite 2700
Tampa, Florida 33601
Attention:  Robert G. Stern, Esq.
Telephone:  813-227-7443
Facsimile:  813-229-6553
rstern@tenam.com

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention: Mark Reoch and Brian Bornhorst

Telephone:  303-691-4337 (Mark Reoch) and 303-691-4472 (Brian Bornhorst)

Facsimile:  303-300-3261 (Mark Reoch and Brian Bornhorst)

Electronic Mail:  mark.reoch@aimco.com and brian.bornhorst@aimco.com

And:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mr. Harry Alcock
Telephone:  303-691-4344
Facsimile:  303-300-3282
harry.alcock@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone: 303-691-4303
Facsimile:  720-200-6882
john.spiegleman@aimco.com

and a copy to:

Marcus & Millichap
100 North Tampa Street
Suite 1620
Tampa, Florida 33602
Attention:  Jamie B. May
Telephone:  813-221-7100 extension 1340
Facsimile:  813-221-7110
jbm@marcusmillichap.com

and a copy to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attention:  Sandor A. Green, Esq.
Telephone: 212-541-2049
Facsimile:  212-541-1449
sagreen@bryancave.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

First American Title Insurance Company of New York
633 Third Avenue
New York, New York 10017
Attention: Linda J. Isaacson
Telephone: 212-850-0664
Facsimile: 212-331-1467
lisaacson@firstam.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7     GOVERNING LAW AND VENUE.

  The laws of the State of Florida shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  Subject to
Section 13.24, all claims, disputes and other matters in question arising out of
or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state and county in which the Property is situated, and the parties hereto
expressly consent to the venue and jurisdiction of such court.


13.8     ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.9     AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract


13.10   SEVERABILITY.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11   MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12   CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13   CONFIDENTIALITY.

  Purchaser shall use reasonable efforts not to disclose the terms and
conditions contained in this Contract and shall keep the same confidential,
provided that Purchaser may disclose the terms and conditions of this Contract
(a) as required by law, (b) to consummate the terms of this Contract, or any
financing relating thereto, or (c) to Purchaser’s or Seller’s lenders,
attorneys, accountants, shareholders, officers and investors.  Any information
obtained by Purchaser in the course of its inspection of the Property, and any
Materials provided by Seller to Purchaser hereunder, shall be confidential and
Purchaser shall be prohibited from making such information public to any other
person or entity other than its Consultants, without Seller’s prior written
authorization, which may be granted or denied in Seller’s sole discretion.  In
addition, Purchaser shall use its reasonable efforts to prevent its Consultants
from divulging any such confidential information to any unrelated third parties
except as reasonably necessary to third parties engaged by Purchaser for the
limited purpose of analyzing and investigating such information for the purpose
of consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller’s sole discretion. 
Notwithstanding the provisions of Section 13.8, Purchaser agrees that the
covenants, restrictions and agreements of Purchaser contained in any
confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded hereby.


13.14   TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15   WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16   ATTORNEYS’ FEES.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the prevailing party in such
litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.


13.17   TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. MST if the Property is located in Denver, Colorado.) 
Should the last day of a time period fall on a weekend or legal holiday, the
next Business Day thereafter shall be considered the end of the time period.


13.18   1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.18 to the contrary, Seller
shall have the right to extend the Closing Date (as extended pursuant to the
second or third sentences of Section 5.1) for up to 30 days in order to
facilitate a tax free exchange pursuant to this Section 13.18, and to obtain all
documentation in connection therewith.


13.19   NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS OF SELLER’S
PARTNERS.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
Delaware limited partnership, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.


13.20   NO EXCLUSIVE NEGOTIATIONS.

  Seller shall have the right, at all times prior to the expiration of the
Feasibility Period, to solicit backup offers and enter into discussions,
negotiations, or any other communications concerning or related to the sale of
the Property with any third-party; provided, however, that such communications
are subject to the terms of this Contract, and that Seller shall not enter into
any binding contract with a third-party for the sale of the Property unless such
contract is contingent on the termination of this Contract without the Property
having been conveyed to Purchaser.


13.21   ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the “ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.


13.22   NO RECORDING.

  Except for concurrently with filing a suit for specific performance, Purchaser
shall not cause or allow this Contract or any contract or other document related
hereto, nor any memorandum or other evidence hereof, to be recorded or become a
public record without Seller’s prior written consent, which consent may be
withheld at Seller’s sole discretion.  If Purchaser records this Contract or any
other memorandum or evidence thereof, Purchaser shall be in default of its
obligations under this Contract.  Purchaser hereby appoints Seller as
Purchaser’s attorney-in-fact to prepare and record any documents necessary to
effect the nullification and release of the Contract or other memorandum or
evidence thereof from the public records.  This appointment shall be coupled
with an interest and irrevocable.


13.23   RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.24   DISPUTE RESOLUTION.

  Any controversy, dispute, or claim of any nature arising out of, in connection
with, or in relation to the interpretation, performance, enforcement or breach
of this Contract (and any closing document executed in connection herewith),
including any claim based on contract, tort or statute, shall be resolved at the
written request of any party to this Contract by binding arbitration.  The
arbitration shall be administered in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association.  Any matter to be
settled by arbitration shall be submitted to the American Arbitration
Association in the state and county in which the Property is located.  The
parties shall attempt to designate one arbitrator from the American Arbitration
Association.  If they are unable to do so within 30 days after written demand
therefor, then the American Arbitration Association shall designate an
arbitrator.  The arbitration shall be final and binding, and enforceable in any
court of competent jurisdiction.  The arbitrator shall award attorneys’ fees
(including those of in-house counsel) and costs to the prevailing party and
charge the cost of arbitration to the party which is not the prevailing party. 
Notwithstanding anything herein to the contrary, this Section 13.24 shall not
prevent Purchaser or Seller from seeking and obtaining equitable relief on a
temporary or permanent basis, including, without limitation, a temporary
restraining order, a preliminary or permanent injunction or similar equitable
relief, from a court of competent jurisdiction located in the state and county
in which the Property is located (to which all parties hereto consent to venue
and jurisdiction) by instituting a legal action or other court proceeding in
order to protect or enforce the rights of such party under this Contract or to
prevent irreparable harm and injury.  The court’s jurisdiction over any such
equitable matter, however, shall be expressly limited only to the temporary,
preliminary, or permanent equitable relief sought; all other claims initiated
under this Contract between the parties hereto shall be determined through final
and binding arbitration in accordance with this Section 13.24.


13.25   AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.26   NON-SOLICITATION OF EMPLOYEES.

  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser’s employees, affiliates or agents shall solicit any of
Seller’s employees or any employees located at the Property (or any of Seller’s
affiliates’ employees located at any property owned by such affiliates) for
potential employment.


13.27   SURVIVAL.

  Except for (a) all of the provisions of this Article XIII (other than
Sections 13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.5.5, 4.5.6, 5.4,
5.5, 6.2, 6.5, 9.1, 11.4, and 14.1; (c) any other provisions in this Contract,
that by their express terms survive the termination or Closing; (d) and all
mutual indemnity obligations and (e) any payment obligation of Purchaser under
this Contract (the foregoing (a), (b), (c), (d) and (e) referred to herein as
the “Survival Provisions”), none of the terms and provisions of this Contract
shall survive the termination of this Contract, and if the Contract is not so
terminated, all of the terms and provisions of this Contract (other than the
Survival Provisions, which shall survive the Closing) shall be merged into the
Closing documents and shall not survive Closing.


13.28   MULTIPLE PURCHASERS.

  As used in this Contract, the term “Purchaser” means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that “Purchaser” has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder.


13.29   RADON GAS.

  Radon is a naturally occurring radioactive gas that, when it has accumulated
in a building in sufficient quantities, may present health risks to persons who
are exposed to it over time.  Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida.  Additional information
regarding radon and radon testing may be obtained from your county health
department.  This paragraph is provided for informational purposes pursuant to
Section 404.056(5), Florida Statutes.


13.30   ENERGY EFFICIENCY.

  Purchaser may have the building’s energy efficiency rating determined.  Seller
has, simultaneously with the execution hereof, delivered to Purchaser a copy of
the Florida Building Energy Efficiency Rating System pamphlet prepared by the
State of Florida Department of Community Affairs.  This paragraph is provided
for informational purposes pursuant to Section 553.996, Florida Statutes.

 


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1     DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto.

[Remainder of Page Intentionally Left Blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

CENTURY PROPERTIES FUND XIX, LP, a Delaware limited partnership

 

By:     FOX PARTNERS II, a California general partnership, its general partner

 

By:    FOX CAPITAL MANAGEMENT CORPORATION, a California corporation, its
managing general partner

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

Purchaser:

WRH PROPERTIES, INC., a Florida corporation

By:  /s/J. Mark Rutledge
Name:  J. Mark Rutledge
Title:  President


SCHEDULE 1

DEFINED TERMS

1.1.            “ADA” shall have the meaning set forth in Section 13.21.

1.2.            “Additional Deposit” shall have the meaning set forth in
Section 2.2.2.

1.3.            “AIMCO” means Apartment Investment and Management Company.

1.4.            “AIMCO Marks” means all words, phrases, slogans, materials,
software, proprietary systems, trade secrets, proprietary information and lists,
and other intellectual property owned or used by Seller, the Property Manager,
or AIMCO in the marketing, operation or use of the Property (or in the
marketing, operation or use of any other properties managed by the Property
Manager or owned by AIMCO or an affiliate of either Property Manager or AIMCO).

1.5.            “Assumed Mortgage” shall have the meaning set forth in
Section 4.5.1.

1.6.            “Assumed Encumbrances” shall have the meaning set forth in
Section 4.5.1.

1.7.            “Assumed Loan Documents” shall have the meaning set forth in
Section 4.5.1.

1.8.            “Broker” shall have the meaning set forth in Section 9.1.

1.9.            “Business Day” means any day other than a Saturday or Sunday or
Federal holiday or legal holiday in the States of Colorado, New York, or
Florida.

1.10.        “Closing” means the consummation of the purchase and sale and
related transactions contemplated by this Contract in accordance with the terms
and conditions of this Contract.

1.11.        “Closing Date” means the date on which date the Closing of the
conveyance of the Property is required to be held pursuant to Section 5.1.

1.12.        “Code” shall have the meaning set forth in Section 2.3.6.

1.13.        “Consent Agreement” shall have the meaning set forth in
Section 14.2.

1.14.        “Consultants” shall have the meaning set forth in Section 3.1.

1.15.        “Damage Notice” shall have the meaning set forth in Section 11.1.

1.16.        “Deed” shall have the meaning set forth in Section 5.2.1.

1.17.        “Deposit” means, to the extent actually deposited by Purchaser with
Escrow Agent, the Initial Deposit and the Additional Deposit.

1.18.        “Designated Employees” shall have the meaning set forth in
Section 6.4.

1.19.        “Escrow Agent” shall have the meaning set forth in Section 2.2.1.

1.20.        “Excluded Permits” means those Permits which, under applicable law,
are nontransferable and such other Permits, if any, as may be designated as
Excluded Permits on Schedule 2.

1.21.        “Existing Survey” shall have the meaning set forth in Section 4.2.

1.22.        “Feasibility Period” shall have the meaning set forth in
Section 3.1.

1.23.        “FHA” shall have the meaning set forth in Section 13.21.

1.24.        “Fixtures and Tangible Personal Property” means all fixtures,
furniture, furnishings, fittings, equipment, machinery, apparatus, appliances
and other articles of tangible personal property located on the Land or in the
Improvements as of the Effective Date and used or usable in connection with the
occupation or operation of all or any part of the Property, but only to the
extent transferable.  The term “Fixtures and Tangible Personal Property” does
not include (a) equipment leased by Seller and the interest of Seller in any
equipment provided to the Property for use, but not owned or leased by Seller,
expressly identified in Schedule 3, or (b) property owned or leased by any
Tenant or guest, employee or other person furnishing goods or services to the
Property, or (c) property and equipment owned by Seller, which in the ordinary
course of business of the Property is not used exclusively for the business,
operation or management of the Property and is expressly identified in Schedule
3, or (d) the property and equipment, if any, expressly identified in Schedule
3.

1.25.        “General Assignment” shall have the meaning set forth in
Section 5.2.3.

1.26.        “Good Funds” shall have the meaning set forth in Section 2.2.1.

1.27.        “Improvements” means all buildings and improvements located on the
Land taken “as is.”

1.28.        “Initial Deposit” shall have the meaning set forth in
Section 2.2.1.

1.29.        “Inspections” shall have the meaning set forth in Section 3.1.

1.30.        “Land” means all of those certain tracts of land located in the
State of Florida described on Exhibit A, and all rights, privileges and
appurtenances pertaining thereto, as more particularly described in the Deed.

1.31.        “Lease(s)” means the interest of Seller in and to all leases,
subleases and other occupancy contracts, whether or not of record, which provide
for the use or occupancy of space or facilities on or relating to the Property
and which are in force as of the Closing Date for the Property and which are
specifically set forth on the Rent Roll or the Property Contracts list, as the
same may be updated prior to Closing.

1.32.        “Leases Assignment” shall have the meaning set forth in
Section 5.2.4.

1.33.        “Lender” shall mean Federal Home Loan Mortgage Corporation and
Capmark Finance Inc.

1.34.        “Loan” shall have the meaning set forth in Section 4.5.1.

1.35.        “Lender Fees” shall have the meaning set forth in Section 4.5.5.

1.36.        “Loan Assumption Application” shall have the meaning set forth in
Section 4.5.3.

1.37.        “Loan Assumption Application Submittal Deadline” shall have the
meaning set forth in Section 4.5.3.

1.38.        “Loan Assumption and Release” shall have the meaning set forth in
Section 4.5.2.

1.39.        “Loan Assumption Approval Period” shall have the meaning set forth
in Section 4.5.9.

1.40.        “Loan Balance” shall have the meaning set forth in Section 2.2.3.

1.41.        “Losses” shall have the meaning set forth in Section 3.4.1.

1.42.        “Materials” shall have the meaning set forth in Section 3.5.

1.43.        “Miscellaneous Property Assets” means all contract rights, leases,
concessions, warranties, plans, drawings and other items of intangible personal
property relating to the ownership or operation of the Property and owned by
Seller, excluding, however, (a) receivables, (b) Property Contracts, (c) Leases,
(d) Permits, (e) cash or other funds, whether in petty cash or house “banks,” or
on deposit in bank accounts or in transit for deposit, (f) refunds, rebates or
other claims, or any interest thereon, for periods or events occurring prior to
the Closing Date, (g) utility and similar deposits, (h) insurance or other
prepaid items, (i) Seller’s proprietary books and records, or (j) any right,
title or interest in or to the AIMCO Marks.  The term “Miscellaneous Property
Assets” specifically includes all of Seller’s rights, if any, in and to the name
“TAMARIND BAY” as it relates solely to use in connection with the Property (and
not with respect to any other property owned or managed by Seller, Property
Manager, AIMCO, or their respective affiliates) as well as all of Seller’s
rights, if any, in and to all site specific phone numbers, site specific fax
numbers, site specific web site addresses, collateral marketing materials,
logos, floor plans, photos and the like, provided that none of the foregoing
contain any AIMCO Marks.

1.44.        “New Exception” shall have the meaning set forth in Section 4.6.

1.45.        “New Exception Review Period” shall have the meaning set forth in
Section 4.6.

1.46.        “Note” shall have the meaning set forth in Section 4.5.1.

1.47.        “Objection Deadline” shall have the meaning set forth in
Section 4.3.

1.48.        “Objection Notice” shall have the meaning set forth in Section 4.3.

1.49.        “Objections” shall have the meaning set forth in Section 4.3.

1.50.        “Permits” means all licenses, approvals, authorizations, permits
and the like granted by any governmental authority having jurisdiction over the
Property or otherwise relating to the Property and owned by Seller.

1.51.        “Permitted Exceptions” shall have the meaning set forth in
Section 4.4.

1.52.        “Prohibited Person” means any of the following:  (a) a person or
entity that is listed in the Annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224 on Terrorist Financing (effective September 24,
2001) (the “Executive Order”); (b) a person or entity owned or controlled by, or
acting for or on behalf of any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order; (c) a person
or entity that is named as a “specially designated national” or “blocked person”
on the most current list published by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a person or entity that is affiliated with any person or entity
identified in clause (a), (b), (c) and/or (d) above.

1.53.        “Property” means (a) the Land and Improvements, all of the
easements, rights, privileges, and appurtenances, if any, belonging or in any
way appertaining to the Land and Improvements, (b) the Property Contracts,
Leases, Permits (other than Excluded Permits), Fixtures and Tangible Personal
Property, and (c) the Miscellaneous Property Assets owned by Seller which are
located on the Property or used in its operation.

1.54.        “Property Contracts” means all contracts, agreements, equipment
leases, purchase orders, maintenance, service and similar contracts, excluding
Leases, which are set forth on Schedule 6 which is attached hereto and
incorporated herein by reference, regardless of whether entered into by Seller,
Property Manager, or an affiliate of either, which relate to the ownership,
maintenance, construction or repair and/or operation of the Property, whether or
not assignable by their terms, but not including (a) any national contracts
entered into by Seller, Property Manager, or AIMCO with respect to the Property
(i) which terminate automatically upon transfer of the Property by Seller, or
(ii) which Seller, in Seller’s sole discretion, elects to terminate with respect
to the Property effective as of the Closing Date, or (b) any cellular phone
contract or property management contract for the Property.  Property Contracts
shall not include forward or similar long-term contracts to purchase
electricity, natural gas, or other utilities, which contracts shall be “Utility
Contracts” governed by the provisions of Section 5.4.11.

1.55.        “Property Contracts List” shall have the meaning set forth in
Section 3.5.4.

1.56.        “Property Contracts Notice” shall have the meaning set forth in
Section 3.6.

1.57.        “Property Manager” means the current property manager of the
Property.

1.58.        “Proration Schedule” shall have the meaning set forth in
Section 5.4.1.

1.59.        “Purchase Price” means the consideration to be paid by Purchaser to
Seller for the purchase of the Property pursuant to Section 2.2.

1.60.        “Records Disposal Notice” shall have the meaning set forth in
Section 5.4.12.

1.61.        “Records Hold Period” shall have the meaning set forth in
Section 5.4.12.

1.62.        “Rent Roll” shall have the meaning set forth in Section 3.5.3.

1.63.        “Repairs” shall have the meaning set forth in Section 11.1.

1.64.        “Required Assignment Consent” shall have the meaning set forth in
Section 3.6.

1.65.        “Required Loan Fund Amounts” shall have the meaning set forth in
Section 4.5.6.

1.66.        “Response Deadline” shall have the meaning set forth in
Section 4.3.

1.67.        “Response Notice” shall have the meaning set forth in Section 4.3.

1.68.        “Seller’s Indemnified Parties” shall have the meaning set forth in
Section 3.4.1.

1.69.        “Seller’s Property-Related Files and Records” shall have the
meaning set forth in Section 5.4.12.

1.70.        “Seller’s Representations” shall have the meaning set forth in
Section 6.1.

1.71.        “Specific AIMCO Provisions “ shall have the meaning set forth in
Section 4.5.2.

1.72.        “Survey” shall have the meaning ascribed thereto in Section 4.2.

1.73.        “Survival Period” shall have the meaning set forth in Section 6.3.

1.74.        “Survival Provisions” shall have the meaning set forth in
Section 13.27.

1.75.        “Tenant” means any person or entity entitled to occupy any portion
of the Property under a Lease.

1.76.        “Tenant Deposits” means all refundable security deposits, prepaid
rentals, cleaning fees and other refundable deposits and fees collected from
Tenants, plus any interest accrued thereon, paid by Tenants to Seller pursuant
to the Leases.  Tenant Deposits shall not include any non-refundable deposits or
fees paid by Tenants to Seller, either pursuant to the Leases or otherwise.

1.77.        “Tenant Security Deposit Balance” shall have the meaning set forth
in Section 5.4.6.2.

1.78.        “Terminated Contracts” shall have the meaning set forth in
Section 3.6.

1.79.        “Testing” shall have the meaning set forth in Section 14.2.

1.80.        “Third-Party Reports” means any reports, studies or other
information prepared or compiled for Purchaser by any Consultant or other
third-party in connection with Purchaser’s investigation of the Property.

1.81.        “Title Commitment” shall have the meaning set forth in Section 4.1.

1.82.        “Title Documents” shall have the meaning set forth in Section 4.1.

1.83.        “Title Insurer” shall have the meaning set forth in Section 2.2.1.

1.84.        “Title Policy” shall have the meaning set forth in Section 4.1.

1.85.        “Uncollected Rents” shall have the meaning set forth in
Section 5.4.6.1.

1.86.        “Utility Contract “ shall have the meaning set forth in
Section 5.4.11.

1.87.        “Vendor Terminations” shall have the meaning set forth in
Section 3.6.